Exhibit 10.1

ZIPCAR VEHICLE FINANCING LLC,

as Issuer

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee and Securities Intermediary

 

 

SECOND AMENDED AND RESTATED SERIES 2010-1 SUPPLEMENT

dated as of May 9, 2012

to

AMENDED AND RESTATED

BASE INDENTURE

dated as of May 11, 2011

 

 

$50,000,000 Series 2010-1 Variable Funding Car Sharing Asset Backed Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

Article I DEFINITIONS

     2   

Article II INITIAL ISSUANCE AND INCREASES AND DECREASES OF PRINCIPAL AMOUNT OF
SERIES 2010-1 NOTES

     32      Section 2.1.  

Initial Issuance; Procedure for Increasing the Series 2010-1 Principal Amount

     32      Section 2.2.   Procedure for Decreasing the Series 2010-1 Principal
Amount      34   

Article III SERIES 2010-1 ALLOCATIONS

     36      Section 3.1.   Series 2010-1 Series Accounts      36     
Section 3.2.   Allocations with Respect to the Series 2010-1 Notes      37     
Section 3.3.   Application of Interest Collections      40      Section 3.4.  
Payment of Note Interest      44      Section 3.5.   Payment of Note Principal
     44      Section 3.6.   Payment by Wire Transfer      49      Section 3.7.  
The Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
     49      Section 3.8.   Series 2010-1 Reserve Account      50     
Section 3.9.   Series 2010-1 Letters of Credit and Series 2010-1 Cash Collateral
Accounts      51      Section 3.10.   Series 2010-1 Distribution Account      55
     Section 3.11.   Trustee as Securities Intermediary      56     
Section 3.12.   Series 2010-1 Interest Rate Caps      58      Section 3.13.  
Series 2010-1 Demand Note Constitutes Additional Collateral for Series 2010-1
Notes      60   

Article IV AMORTIZATION EVENTS

     60   

Article V FORM OF SERIES 2010-1 NOTES

     63      Section 5.1.   Issuance of Series 2010-1 Notes      63     
Section 5.2.   Transfer of Series 2010-1 Notes      64    Article VI GENERAL   
  65      Section 6.1.   Optional Redemption of the Series 2010-1 Notes      65
     Section 6.2.   Information      66      Section 6.3.   Exhibits      68   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     Section 6.4.   Ratification of Base Indenture      69     
Section 6.5.   Third Party Beneficiary      69      Section 6.6.   Counterparts
     69      Section 6.7.   Governing Law      69      Section 6.8.   Amendments
     69      Section 6.9.   Covenant Regarding Affiliate Issuers      69     
Section 6.10.   Annual Security Interest Opinions      70      Section 6.11.  
Termination of Series Supplement      70      Section 6.12.   Discharge of
Indenture      70      Section 6.13.   Replacement Notes      70     
Section 6.14.   Patriot Act      70      Section 6.15.   Trustee Protections   
  71      Section 6.16.   Waiver of Jury Trial      71   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS

 

Exhibit A:

  

Form of Series 2010-1 Variable Funding Car Sharing Asset Backed Notes

Exhibit B:

  

Form of Series 2010-1 Letter of Credit

Exhibit C:

  

Form of Lease Payment Deficit Notice

Exhibit D:

  

Form of Series 2010-1 Letter of Credit Reduction Notice

Exhibit E:

  

Form of Purchaser’s Letter

Exhibit F:

  

Form of Monthly Noteholders’ Statement

Exhibit G-1:

  

Form of Demand Notice

Exhibit G-2:

  

Form of Series 2010-1 Demand Note

Exhibit H:

  

Form of Estimated Interest Adjustment Notice

Exhibit I:

  

Form of Transferee Certificate for Transfers of Series 2010-1 Notes

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SERIES 2010-1 SUPPLEMENT dated as of May 9, 2012
(“Series Supplement”) between ZIPCAR VEHICLE FINANCING LLC, a special purpose
limited liability company established under the laws of Delaware, and DEUTSCHE
BANK TRUST COMPANY AMERICAS, a New York banking corporation, as trustee
(together with its successors in trust thereunder as provided in the Base
Indenture referred to below, the “Trustee”), and as a bank and as securities
intermediary, to the Amended and Restated Base Indenture, dated as of May 11,
2011, between ZVF and the Trustee (as amended, modified or supplemented from
time to time, exclusive of Series Supplements, the “Base Indenture”).

PRELIMINARY STATEMENT

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that ZVF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes.

WHEREAS, ZVF and the Trustee entered into the Base Indenture, dated as of
May 24, 2010 (the “Original Base Indenture”), and Series 2010-1 Supplement
thereto, dated as of May 24, 2010, as amended by Supplemental Indenture No. 1
thereto, dated as of June 29, 2010 (the “Original Series 2010-1 Supplement”),
and as amended and restated pursuant to the Amended and Restated Series 2010-1
Supplement, dated as of May 11, 2011 (as amended and restated, the “Prior Series
2010-1 Supplement”);

WHEREAS, Section 6.9 of the Prior Series 2010-1 Supplement permits ZVF to make
amendments to the Prior Series 2010-1 Supplement subject to certain conditions
set forth therein;

WHEREAS, ZVF and the Trustee, in accordance with Section 6.9 of the Prior Series
2010-1 Supplement, desire to amend and restate the Prior Series 2010-1
Supplement on the date hereof in its entirety as set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

DESIGNATION

There was created a Series of Notes issued pursuant to the Original Base
Indenture and the Original Series Supplement and such Series of Notes was
designated as Series 2010-1 Variable Funding Car Sharing Asset Backed Notes. On
the Series 2010-1 Closing Date, two classes of Series 2010-1 Variable Funding
Car Sharing Asset Backed Notes were issued, the first of which was designated as
the Series 2010-1 Variable Funding Car Sharing Asset Backed Notes, Class A, and
are referred to herein as the “Series 2010 Notes”, and the second of which was
designated as the Series 2010-1 Variable Funding Car Sharing Asset Backed Notes,
Class B, and were referred to as the “Class B Notes”. The Class B Notes were
paid in full on April 19, 2011 and are no longer Outstanding.



--------------------------------------------------------------------------------

The net proceeds from any Increase or sale of Additional Series 2010-1 Notes
shall be deposited in the Collection Account and deemed to be Principal
Collections.

ARTICLE I

DEFINITIONS

(a) All capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Definitions List attached to the Base Indenture as
Schedule I thereto, as amended, modified, restated or supplemented from time to
time in accordance with the terms of the Base Indenture or the Series 2010-1
Note Purchase Agreement; provided, however, that to the extent any capitalized
term used but not defined herein has a meaning assigned to such term in both the
Definitions List attached to the Base Indenture as Schedule I thereto and the
Series 2010-1 Note Purchase Agreement, then the meaning given to such term in
the Series 2010-1 Note Purchase Agreement shall apply; provided, further, that
to the extent any capitalized term defined herein also has a meaning assigned to
such term in the Definitions List attached to the Base Indenture, the meaning
given to such term herein shall apply. All Article, Section or Subsection
references herein shall refer to Articles, Sections or Subsections of the Base
Indenture, except as otherwise provided herein. Unless otherwise stated herein,
as the context otherwise requires or if such term is otherwise defined in the
Base Indenture, each capitalized term used or defined herein shall relate only
to the Series 2010-1 Notes and not to any other Series of Indenture Notes issued
by ZVF. All references herein to the “Series 2010-1 Supplement” shall mean the
Base Indenture, as supplemented hereby.

(b) The following words and phrases shall have the following meanings with
respect to the Series 2010-1 Notes (whether such words and phrases are used in
this Series Supplement, the Base Indenture or any other Related Document) and
the definitions of such terms are applicable to the singular as well as the
plural form of such terms and to the masculine as well as the feminine and
neuter genders of such terms:

“Additional Series 2010-1 Notes” has the meaning specified in Section 5.1 of
this Series Supplement.

“Adjusted Aggregate Asset Amount” means, as of any date of determination, the
sum of (a) the Aggregate Asset Amount and (b) the sum of (1) the amount of cash
and Permitted Investments on deposit in the Series 2010-1 Collection Account and
available for reduction of the Series 2010-1 Principal Amount and (2) the amount
of cash and Permitted Investments on deposit in the Series 2010-1 Excess
Collection Account (after giving effect to any withdrawals therefrom on such
date in accordance with Section 3.2(e) of this Series Supplement), in each case,
on such date.

“Audi Amount” means, as of any date of determination, an amount equal to the
Manufacturer Vehicle Amount with respect to Audi as of such date.

 

2



--------------------------------------------------------------------------------

“Back-Up Administrator” has the meaning specified in the Back-Up Administration
Agreement.

“Back-Up Disposition Agent” has the meaning specified in the Back-Up Disposition
Agent Agreement.

“Base Indenture” has the meaning specified in the preamble of this Series
Supplement.

“BMW/Mini Amount” means, as of any date of determination, an amount equal to the
sum of the Manufacturer Vehicle Amounts with respect to BMW and Mini as of such
date.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests (including membership interests) in a Person
(other than a corporation) and any and all warrants or options to purchase any
of the foregoing.

“Capped Category 2 Manufacturer Eligible Program Vehicle Percentage” means, as
of any date of determination, the lesser of (i) the Category 2 Manufacturer
Program Vehicle Percentage as of such date and (ii) 10%.

“Category 1 Manufacturer” means, as of any date of determination, each Eligible
Manufacturer who as of such date has both (i) a long-term unsecured debt rating
of at least “Baa2” from Moody’s and (ii) a long-term unsecured debt rating of at
least “BBB” from Standard & Poor’s; provided, that if (a) the rating of a
Manufacturer by Moody’s or Standard & Poor’s is withdrawn by Moody’s or
Standard & Poor’s or a Manufacturer is downgraded by Moody’s or Standard &
Poor’s to a rating that would require the exclusion of such Manufacturer from
this definition and (b) prior to such withdrawal or downgrade, as the case may
be, such Manufacturer was a Category 1 Manufacturer, then such Manufacturer
shall be deemed to be a Category 1 Manufacturer for a period of thirty (30) days
following the earlier of (i) the date on which any of the Administrator, ZVF or
the Servicer obtains actual knowledge of such withdrawal or downgrade and
(ii) the date on which the Administrative Agent notifies the Servicer of such
withdrawal or downgrade.

“Category 1 Manufacturer Eligible Program Vehicle Amount” means, as of any date
of determination, an amount equal to the sum of the Manufacturer Eligible
Program Vehicle Amounts with respect to each Category 1 Manufacturer as of such
date.

“Category 1 Manufacturer Eligible Program Vehicle Percentage” means, as of any
date of determination, the percentage equivalent of a fraction, the numerator of
which is the Category 1 Manufacturer Eligible Program Vehicle Amount as of such
date and the denominator of which is the excess of (A) the Aggregate Asset
Amount over (B) the amount of cash and Permitted Investments on deposit in the
Collection Account as of such date.

 

3



--------------------------------------------------------------------------------

“Category 2 Manufacturer” means, as of any date of determination, each Eligible
Manufacturer who as of such date has both (i) a long-term unsecured debt rating
of at least “Baa3” from Moody’s and (ii) a long-term unsecured debt rating of at
least “BBB-” from Standard & Poor’s, but which does not have (i) a long-term
unsecured debt rating of at least “Baa2” from Moody’s and (ii) a long-term
unsecured debt rating of at least “BBB” from Standard & Poor’s; provided that if
(a) the rating of a Manufacturer by Moody’s or Standard & Poor’s is withdrawn or
a Manufacturer is downgraded by Moody’s or Standard & Poor’s to a rating that
would require the exclusion of such Manufacturer from this definition and
(b) prior to such withdrawal or downgrade, as the case may be, such Manufacturer
was a Category 2 Manufacturer, then such Manufacturer shall be deemed to be a
Category 2 Manufacturer, for a period of thirty (30) days following the earlier
of (i) the date on which any of the Administrator, ZVF or the Servicer obtains
actual knowledge of such withdrawal or downgrade and (ii) the date on which the
Administrative Agent notifies the Servicer of such withdrawal or downgrade;
provided further that any Manufacturer deemed to be a Category 1 Manufacturer
pursuant to the proviso of the definition thereof shall not be a Category 2
Manufacturer.

“Category 2 Manufacturer Eligible Program Vehicle Amount” means, as of any date
of determination, an amount equal to the sum of the Manufacturer Eligible
Program Vehicle Amounts with respect to each Category 2 Manufacturer as of such
date.

“Category 2 Manufacturer Eligible Program Vehicle Percentage” means, as of any
date of determination, the percentage equivalent of a fraction, the numerator of
which is the Category 2 Manufacturer Eligible Program Vehicle Amount as of such
date and the denominator of which is the excess of (A) the Aggregate Asset
Amount over (B) the amount of cash and Permitted Investments on deposit in the
Collection Account as of such date.

“Change of Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), shall be the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act) of shares of Voting Stock having more than 35% of
the total voting power of all the Voting Stock of Zipcar (for the purposes of
this clause, such person or group shall be deemed to beneficially own any Voting
Stock of Zipcar held by a parent entity, if such person or group “beneficially
owns” (as defined above), directly or indirectly, more than 35% of the voting
power of the Voting Stock of such parent entity); (b) the Continuing Directors
shall cease to constitute a majority of the members of the Board of Directors of
Zipcar, (c) the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of Zipcar to any
“person” (as such term is used in Section 13(d) and 14(d) of the Exchange Act)
or (d) Zipcar shall cease to own directly 100% of the Capital Stock (including,
without limitation, the Voting Stock) of ZVF.

“Commercial Paper” means the promissory notes of each Series 2010-1 Noteholder
issued by such Series 2010-1 Noteholder in the commercial paper market and
allocated to the funding of Advances.

 

4



--------------------------------------------------------------------------------

“Committed Note Purchaser” has the meaning specified in the Series 2010-1 Note
Purchase Agreement.

“Committed Purchaser” means a special purpose company or any other Person,
including each Committed Note Purchaser, that has committed to purchase a Series
of Notes from ZVF from time to time and that may finance such purchases with,
among other things, the proceeds of commercial paper notes.

“Continuing Directors” means the directors of Zipcar on the Series 2010-1
Closing Date and each other director whose election or nomination for election
to the board of directors of Zipcar is recommended by at least a majority of the
then Continuing Directors.

“Corporate Debt Facility” shall mean each credit agreement, loan agreement,
indenture or other agreement evidencing an obligation for borrowed money with
respect to which Zipcar is an obligor.

“CP Rate” has the meaning set forth in the Series 2010-1 Note Purchase
Agreement.

“Credit Support Annex” has the meaning set forth in Section 3.12(b) of this
Series Supplement.

“Daimler/Smart Amount” means, as of any date of determination, an amount equal
to the sum of the Manufacturer Vehicle Amounts with respect to Daimler and Smart
as of such date.

“Decrease” means a Mandatory Decrease or a Voluntary Decrease, as applicable.

“Demand Notice” has the meaning specified in Section 3.5(b)(iii) of this Series
Supplement.

“Discounted MSRP” means, with respect to any ZVF Vehicle, the product of
(i) (x) in the case of any ZVF Vehicle manufactured by Mazda, 75% and (y) in the
case of any other ZVF Vehicle, 80% and (ii) the applicable Manufacturer’s
suggested retail price for the model class and model year of such ZVF Vehicle at
the time such ZVF Vehicle is purchased by ZVF from the applicable Manufacturer
or dealer.

“Eligible Interest Rate Cap Provider” means a counterparty to a Series 2010-1
Interest Rate Cap that is a bank, other financial institution or Person which
satisfies the Required Ratings (or whose present and future obligations under
its Series 2010-1 Interest Rate Cap are guaranteed pursuant to a guarantee
satisfying the requirements set forth in the related Series 2010-1 Interest Rate
Cap              provided by a guarantor which satisfies the Required Ratings).

“Eligible Manufacturer” means (a) any “Eligible Manufacturer” as defined in the
Definitions List attached to the Base Indenture as Schedule I thereto and
(b) GM.

 

5



--------------------------------------------------------------------------------

“Estimated Interest” has the meaning specified in Section 3.3(a) of this Series
Supplement.

“Estimated Interest Adjustment Amount” means, with respect to any Determination
Date, the result (whether a positive or negative number) of (i) the actual
amount of Series 2010-1 Monthly Interest that accrued during the Estimated
Interest Period which commenced on the immediately preceding Determination Date
minus (ii) the Estimated Interest with respect to such Estimated Interest
Period.

“Estimated Interest Adjustment Notice” has the meaning specified in
Section 3.3(a) of this Series Supplement.

“Estimated Interest Period” has the meaning specified in Section 3.3(a) of this
Series Supplement.

“Fiat/Alfa Romeo Amount” means, as of any date of determination, an amount equal
to the sum of the Manufacturer Vehicle Amounts with respect to Fiat and Alfa
Romeo as of such date.

“Financial Assets” has the meaning specified in Section 3.11(b)(i) of this
Series Supplement.

“Ford Amount” means, as of any date of determination, an amount equal to the
Manufacturer Vehicle Amount with respect to Ford as of such date.

“GM” means General Motors Company, a Delaware corporation, and its successors.

“GM Amount” means, as of any date of determination, an amount equal to the
Manufacturer Vehicle Amount with respect to GM as of such date.

“Honda/Acura Amount” means, as of any date of determination, an amount equal to
the sum of the Manufacturer Vehicle Amounts with respect to Honda and Acura as
of such date.

“Hyundai/Kia Amount” means, as of any date of determination, an amount equal to
the sum of the Manufacturer Vehicle Amounts with respect to Hyundai and Kia as
of such date.

“Increase” has the meaning specified in Section 2.1(a) of this Series
Supplement.

“Indenture Carrying Charges” means, as of any day, any fees or other costs, fees
and expenses and indemnity amounts, if any, payable by ZVF to the Trustee, the
Servicer, the Back-Up Disposition Agent, the Administrator, the Back-Up
Administrator, the Administrative Agent and the Series 2010-1 Noteholders under
the Series 2010-1 Note Purchase Agreement (other than any Program Fee or any
Undrawn Fee), plus any other operating expenses of ZVF then payable by ZVF.

 

6



--------------------------------------------------------------------------------

“Interest Rate Cap Provider” means ZVF’s counterparty under a Series 2010-1
Interest Rate Cap.

“Lease Payment Deficit Notice” has the meaning specified in Section 3.3(b) of
this Series Supplement.

“Legal Final Payment Date” means the one-year anniversary of the Series 2010-1
Expected Final Payment Date.

“Limited Liquidation Event of Default” means, so long as such event or condition
continues, (a) any event or condition of the type specified in Section 9.1(c) of
the Base Indenture or clauses (a), (c), (d), (g), (h), (i), (j), (k), (m),
(p) or (r) of Article IV of this Series Supplement that continues for thirty
(30) days (without double counting the cure period, if any, provided therein),
or (b) any event or condition of the type specified in clauses (b), (e), or
(q) of Article IV of this Series Supplement.

“Mandatory Decrease” has the meaning specified in Section 2.2(a) of this Series
Supplement.

“Manufacturer Eligible Program Vehicle Amount” means, as of any date of
determination, with respect to any Manufacturer, an amount equal to the sum,
rounded to the nearest $100,000, of the following amounts to the extent that
such amounts are included in the definition of “Aggregate Asset Amount” for such
date: (i) the Net Book Value of all Eligible Program Vehicles that are Eligible
Vehicles as of such date that were manufactured by such Manufacturer or an
Affiliate thereof and not turned in to and accepted by such Manufacturer
pursuant to its Manufacturer Program, not delivered and accepted for Auction
pursuant to its Manufacturer Program or not otherwise sold or deemed to be sold
under the Related Documents, plus (ii) the aggregate amount of Manufacturer
Receivables (other than Excluded Payments) payable to ZVF as of such date by
such Manufacturer with respect to Vehicles that were Eligible Vehicles and
Eligible Program Vehicles when turned in to and accepted by such Manufacturer or
delivered and accepted for Auction, plus (iii) with respect to Eligible Vehicles
that were Eligible Program Vehicles manufactured by such Manufacturer or an
Affiliate thereof that have been turned in to and accepted by such Manufacturer,
delivered and accepted for Auction, otherwise sold or become a Casualty, any
accrued and unpaid Casualty Payments or Termination Payments with respect to
such Eligible Vehicles as of such date under the ZVF Lease, plus (iv) with
respect to Eligible Vehicles that were Eligible Program Vehicles manufactured by
such Manufacturer or an Affiliate thereof that have been turned in to and
accepted by such Manufacturer, delivered and accepted for Auction or otherwise
sold, any accrued and unpaid Monthly Base Rent with respect to such Eligible
Vehicles as of such date under the ZVF Lease plus (v) with respect to Eligible
Vehicles that were Eligible Program Vehicles sold by ZVF to a third party
pursuant to Section 2.5(a) of the ZVF Lease, any non-return incentives payable
to ZVF under a Manufacturer Program by such Manufacturer in respect of the sale
of such Vehicles outside of the related Manufacturer Program as of such date,
plus (vi) if such date is during the period from and including a Determination
Date to but excluding the next Payment Date, accrued and unpaid Monthly Base
Rent payable on the next Payment Date

 

7



--------------------------------------------------------------------------------

with respect to all Eligible Vehicles that are Eligible Program Vehicles as of
such date that were manufactured by such Manufacturer or an Affiliate thereof
and that have not been turned in to and accepted by such Manufacturer pursuant
to its Manufacturer Program, not been delivered and accepted for Auction
pursuant to its Manufacturer Program and not otherwise been sold or deemed to be
sold under the Related Documents. For the purposes of this definition, an
Affiliate of a Manufacturer shall not include any Person who is included as a
Manufacturer hereunder.

“Manufacturer Non-Program Vehicle Amount” means, as of any date of
determination, with respect to any Manufacturer, an amount equal to the sum,
rounded to the nearest $100,000, of the following amounts to the extent that
such amounts are included in the definition of “Aggregate Asset Amount” for such
date: (i) the Net Book Value of all Non-Program Vehicles that are Eligible
Vehicles as of such date that were manufactured by such Manufacturer or an
Affiliate thereof and not sold or deemed to be sold under the Related Documents,
plus (ii) the aggregate amount of Manufacturer Receivables (other than Excluded
Payments) payable to ZVF as of such date by such Manufacturer with respect to
Vehicles that were Eligible Vehicles and Non-Program Vehicles and were subject
to a Manufacturer Program with such Manufacturer when turned in to and accepted
by such Manufacturer or delivered and accepted for Auction, plus (iii) with
respect to Non-Program Vehicles that are Eligible Vehicles manufactured by such
Manufacturer or an Affiliate thereof that have been delivered and accepted for
auction or otherwise sold, any accrued and unpaid Monthly Base Rent with respect
to such Eligible Vehicles as of such date under the ZVF Lease, plus (iv) with
respect to Eligible Vehicles that were Non-Program Vehicles manufactured by such
Manufacturer or an Affiliate thereof that have been sold or become a Casualty,
any accrued and unpaid Casualty Payments with respect to such ZVF Vehicles as of
such date under the ZVF Lease plus (v) if such date is during the period from
and including a Determination Date to but excluding the next Payment Date,
accrued and unpaid Monthly Base Rent payable on the next Payment Date with
respect to all Non-Program Vehicles that are Eligible Vehicles as of such date
manufactured by such Manufacturer or an Affiliate thereof and that have not been
sold or deemed to be sold under the Related Documents. For the purposes of this
definition, an Affiliate of a Manufacturer shall not include any Person who is
included as a separate Manufacturer hereunder.

“Manufacturer Vehicle Amount” means, as of any date of determination with
respect to any Manufacturer, the sum of the Manufacturer Eligible Program
Vehicle Amount and the Manufacturer Non-Program Vehicle Amount, in each case,
with respect to such Manufacturer, as of such date.

“Mazda Amount” means, as of any date of determination, an amount equal to the
Manufacturer Vehicle Amount with respect to Mazda as of such date.

“Measurement Month” means, as of any date of determination, each calendar month,
or the smallest number of consecutive calendar months, preceding such date in
which at least the lesser of the following (a) and (b) were sold to third
parties, at auction or otherwise (excluding salvage sales): (a) one-twelfth of
the number of Zipcar Fleet Vehicles (other than (x) any Non-Program Vehicles
that are returned to a

 

8



--------------------------------------------------------------------------------

Manufacturer pursuant to a Manufacturer Program in accordance with
Section 2.5(b) of the ZVF Lease and (y) any other Zipcar Fleet Vehicles that are
returned to a Manufacturer in accordance with a Manufacturer Program) as of the
last day of such calendar month or consecutive calendar months and (b) 25 Zipcar
Fleet Vehicles (other than (x) any Non-Program Vehicles that are returned to a
Manufacturer pursuant to a Manufacturer Program in accordance with
Section 2.5(b) of the ZVF Lease and (y) any other Zipcar Fleet Vehicles that are
returned to a Manufacturer in accordance with a Manufacturer Program); provided,
however, that no calendar month included in a single Measurement Month shall be
included in any other Measurement Month.

“Measurement Month Average” means, with respect to any Measurement Month, the
lesser of (a) the percentage equivalent of a fraction, the numerator of which is
the aggregate amount of Disposition Proceeds paid or payable in respect of all
Zipcar Fleet Vehicles (other than (x) any Non-Program Vehicles that are returned
to a Manufacturer pursuant to a Manufacturer Program in accordance with
Section 2.5(b) of the ZVF Lease and (y) any other Zipcar Fleet Vehicle which is
returned to a Manufacturer in accordance with a Manufacturer Program) that are
sold to third parties, at auction or otherwise (excluding salvage sales), during
such Measurement Month and the two Measurement Months preceding such Measurement
Month (or, with respect to any Measurement Month that is comprised of or
includes January, February or March of any calendar year, such Measurement Month
and the five Measurement Months preceding such Measurement Month) and the
denominator of which is the aggregate Zipcar Fleet Vehicle Net Book Values of
such Zipcar Fleet Vehicles on the dates of their respective sales and (b) 100%.

“Month of Return Eligibility” means, with respect to any Eligible Program
Vehicle, the first calendar month during which such Eligible Program Vehicle may
be turned back to the applicable Manufacturer or delivered for Auction, in each
case, in accordance with its related Manufacturer Program.

“New York UCC” has the meaning specified in Section 3.11(a)(i) of this Series
Supplement.

“New ZVF Vehicle” means a ZVF Vehicle that is an Eligible Vehicle and a
Non-Program Vehicle and is not older than 12 months from the date of the
original manufacturer invoice therefor.

“New ZVF Vehicle Amount” means, as of any date of determination, an amount equal
to the sum, rounded to the nearest $100,000, of the following amounts to the
extent that such amounts are included in the definition of “Aggregate Asset
Amount” for such date: (i) the Net Book Value of all New ZVF Vehicles as of such
date not sold or deemed to be sold under the Related Documents, plus (ii) with
respect to New ZVF Vehicles that have been delivered and accepted for auction or
otherwise sold and were New ZVF Vehicles at the time of such sale, any accrued
and unpaid Monthly Base Rent with respect to such New ZVF Vehicles as of such
date under the ZVF Lease, plus (iii) with respect to New ZVF Vehicles that have
been delivered and accepted for auction or otherwise sold or become a Casualty,
any accrued and unpaid Casualty Payments with

 

9



--------------------------------------------------------------------------------

respect to such New ZVF Vehicles as of such date under the ZVF Lease, plus
(iv) if such date is during the period from and including a Determination Date
to but excluding the next Payment Date, accrued and unpaid Monthly Base Rent
payable on the next Payment Date with respect to all New ZVF Vehicles as of such
date that have not been sold or deemed to be sold under the Related Documents,
minus (v) all amounts specified in clause (ii) or clause (iii) above which are
past due as of such date after giving effect to any grace period provided for in
the ZVF Lease for making such payments.

“New ZVF Vehicle Market Value Adjustment Amount” means, as of any date of
determination with respect to a New ZVF Vehicle, the excess of (x) the Net Book
Value with respect to such New ZVF Vehicle as of such date over (y) the
Third-Party Market Value with respect to such New ZVF Vehicle as of such date.

“New ZVF Vehicle Percentage” means, as of any date of determination, the
percentage equivalent of a fraction, the numerator of which is the New ZVF
Vehicle Amount as of such date and the denominator of which is the excess of
(x) the Aggregate Asset Amount over (y) the amount of cash and Permitted
Investments on deposit in the Collection Account as of such date.

“Nissan/Infiniti Amount” means, as of any date of determination, an amount equal
to the sum of the Manufacturer Vehicle Amounts with respect to Nissan and
Infiniti as of such date.

“Non-Eligible Manufacturer Amount” means, as of any date of determination, an
amount equal to the sum of the Manufacturer Vehicle Amounts with respect to each
Manufacturer that is not an Eligible Manufacturer as of such date.

“Non-Investment Grade Manufacturer Non-Program Vehicle Amount” means, as of any
date of determination, an amount equal to the sum of the Manufacturer
Non-Program Vehicle Amounts with respect to each Non-Investment Grade
Manufacturer as of such date.

“Non-Investment Grade Manufacturer Non-Program Vehicle Percentage” means, as of
any date of determination, the percentage equivalent of a fraction, the
numerator of which is the Non-Investment Grade Manufacturer Non-Program Vehicle
Amount as of such date and the denominator of which is the excess of (A) the
Aggregate Asset Amount over (B) the amount of cash and Permitted Investment on
deposit in the Collection Account as of such date.

“Original Base Indenture” has the meaning specified in the second recital to
this Series Supplement.

“Original Series 2010-1 Supplement” has the meaning specified in the second
recital to this Series Supplement.

“Outstanding” means with respect to the Series 2010-1 Notes, all Series 2010-1
Notes theretofore authenticated and delivered under the Indenture, except (a)

 

10



--------------------------------------------------------------------------------

Series 2010-1 Notes theretofore cancelled or delivered to the Registrar for
cancellation, (b) Series 2010-1 Notes which have not been presented for payment
but funds for the payment of which are on deposit in the Series 2010-1
Distribution Account and are available for payment of such Series 2010-1 Notes,
and Series 2010-1 Notes which are considered paid pursuant to Section 8.1 of the
Base Indenture, or (c) Series 2010-1 Notes in exchange for or in lieu of other
Series 2010-1 Notes which have been authenticated and delivered pursuant to the
Indenture unless proof satisfactory to the Trustee is presented that any such
Series 2010-1 Notes are held by a purchaser for value.

“Past Due Rent Payment” has the meaning specified in Section 3.2(c) of this
Series Supplement.

“Preference Amount” means any amount previously paid by Zipcar pursuant to the
Series 2010-1 Demand Note and distributed to the Series 2010-1 Noteholders in
respect of amounts owing under the Series 2010-1 Notes that is recoverable or
that has been recovered as a voidable preference by the trustee in a bankruptcy
proceeding of Zipcar pursuant to the Bankruptcy Code in accordance with a final
nonappealable order of a court having competent jurisdiction.

“Pre-MRE Eligible Program Vehicle” means an Eligible Program Vehicle prior to
the Month of Return Eligibility for such Vehicle.

“Principal Amount” means, with respect to the Series 2010-1 Notes, the Series
2010-1 Principal Amount.

“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (a) the Series 2010-1 Adjusted Principal Amount on such date (if such
date is a Payment Date, after giving effect to the distribution on such Payment
Date of all Principal Collections allocated to the Series 2010-1 Notes during
the Related Month or related Series 2010-1 Rapid Amortization Payment Period, as
applicable) over (b) the Series 2010-1 Asset Amount on such date; provided,
however, that the Principal Deficit Amount on any date that is prior to the
Legal Final Payment Date occurring during the period commencing on and including
the date of the filing by Zipcar of a petition for relief under Chapter 11 of
the Bankruptcy Code to but excluding the date on which Zipcar shall have resumed
making all payments of Monthly Variable Rent required to be made under the ZVF
Lease, shall mean the excess, if any, of (x) the Series 2010-1 Adjusted
Principal Amount on such date (if such date is a Payment Date, after giving
effect to the distribution on such Payment Date of all Principal Collections
allocated to the Series 2010-1 Notes during the Related Month or related Series
2010-1 Rapid Amortization Payment Period, as applicable) over (y) the sum of
(1) the Series 2010-1 Asset Amount on such date and (2) the lesser of (a) the
Series 2010-1 Liquidity Amount on such date and (b) the Series 2010-1 Required
Liquidity Amount on such date.

“Prior Series 2010-1 Supplement” has the meaning specified in the second recital
to this Series Supplement.

 

11



--------------------------------------------------------------------------------

“Program Vehicle Depreciation Enhancement Amount” means, as of any date of
determination, with respect to each Pre-MRE Eligible Program Vehicle, the excess
of the Net Book Value of such Vehicle as of such date over the projected Net
Book Value of such Pre-MRE Eligible Program Vehicle as of the Determination Date
occurring in the Month of Return Eligibility for such Vehicle.

“Pro Rata Share” means, with respect to any Series 2010-1 Letter of Credit
Provider, as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2010-1 Letter of Credit
Provider’s Series 2010-1 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2010-1 Letters of Credit as
of such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2010-1 Letter of Credit Provider as of any date, if
such Series 2010-1 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2010-1
Letter of Credit made prior to such date, the available amount under such Series
2010-1 Letter of Credit Provider’s Series 2010-1 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2010-1 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee for such amount (provided that the foregoing calculation shall not in any
manner reduce a Series 2010-1 Letter of Credit Provider’s actual liability in
respect of any failure to pay any demand under its Series 2010-1 Letter of
Credit).

“Rating Agency” means any of Standard & Poor’s, Moody’s, Fitch, DBRS, Inc., or
any other nationally recognized statistical rating agency, in each case, rating
the Series 2010-1 Notes at the request of ZVF.

“Rating Agency Condition” means, as of any date of determination with respect to
any action, if on such date any Rating Agency is rating the Series 2010-1 Notes
at the request of ZVF, that each such Rating Agency has confirmed in writing
that such action will not result in a downgrade or withdrawal of the rating (in
effect immediately before the taking of such action) by such Rating Agency of
the Series 2010-1 Notes.

“Record Date” means, with respect to any Payment Date, the last day of the
Related Month.

“Required Noteholders” means, with respect to the Series 2010-1 Notes, Series
2010-1 Noteholders holding more than 50% of the Series 2010-1 Principal Amount,
excluding any Series 2010-1 Notes held by ZVF or any Affiliate of ZVF (other
than an Affiliate Issuer so long as such Affiliate Issuer has assigned all
voting, consent and control rights associated with such Series 2010-1 Notes to
Persons that are not Affiliates of ZVF).

“Required Ratings” means, with respect to any entity, rating requirements which
are satisfied where such entity’s (x) long-term senior unsecured debt, deposit,
claims paying or credit (as the case may be) rating is “A3” or above by Moody’s
and (y) long-term senior unsecured debt, deposit, claims paying or credit (as
the case may be) rating is “A-” or above by Standard & Poor’s.

 

12



--------------------------------------------------------------------------------

“Securities Intermediary” has the meaning specified in Section 3.11(a) of this
Series Supplement

“Senior Credit Facilities” means any Corporate Debt Facility of Zipcar entered
into for general corporate purposes, the proceeds of which are primarily
intended for use as working capital.

“Series 2010-1 Accrued Amounts” means, on any date of determination, the sum of
(i) accrued and unpaid interest on the Series 2010-1 Notes as of such date
(including any accrued and unpaid Program Fee and Undrawn Fee), (ii) the
Indenture Carrying Charges due and payable to the Series 2010-1 Noteholders or
the Administrative Agent on the next succeeding Payment Date and (iii) the
product of (x) the Series 2010-1 Percentage as of such date of determination and
(y) the Indenture Carrying Charges not included in clause (ii) above.

“Series 2010-1 Accrued Interest Account” has the meaning specified in
Section 3.1(a) of this Series Supplement.

“Series 2010-1 Additional Investor Group” means “Additional Investor Group” as
defined in the Series 2010-1 Note Purchase Agreement.

“Series 2010-1 Additional Investor Group Initial Principal Amount” means
“Additional Investor Group Initial Principal Amount” as defined in the Series
2010-1 Note Purchase Agreement.

“Series 2010-1 Adjusted Enhancement Amount” means, as of any date of
determination, the Series 2010-1 Enhancement Amount as of such date, excluding
from the calculation thereof the amount available to be drawn under any Series
2010-1 Letter of Credit if as of such date (A) such Series 2010-1 Letter of
Credit shall not be in full force and effect, (B) an Event of Bankruptcy shall
have occurred with respect to the Series 2010-1 Letter of Credit Provider of
such Series 2010-1 Letter of Credit, (C) such Series 2010-1 Letter of Credit
Provider shall have repudiated such Series 2010-1 Letter of Credit or failed to
honor a draw thereon made in accordance with the terms thereof or (D) a Series
2010-1 Downgrade Event shall have occurred and be continuing for at least 30
days with respect to the Series 2010-1 Letter of Credit Provider of such Series
2010-1 Letter of Credit.

“Series 2010-1 Adjusted Liquidity Amount” means, as of any date of
determination, the Series 2010-1 Liquidity Amount as of such date, excluding
from the calculation thereof the amount available to be drawn under any Series
2010-1 Letter of Credit if as of such date (A) such Series 2010-1 Letter of
Credit shall not be in full force and effect, (B) an Event of Bankruptcy shall
have occurred with respect to the Series 2010-1 Letter of Credit Provider of
such Series 2010-1 Letter of Credit, (C) such Series 2010-1 Letter of Credit
Provider shall have repudiated such Series 2010-1 Letter of

 

13



--------------------------------------------------------------------------------

Credit or failed to honor a draw thereon made in accordance with the terms
thereof or (D) a Series 2010-1 Downgrade Event shall have occurred and be
continuing for at least 30 days with respect to the Series 2010-1 Letter of
Credit Provider of such Series 2010-1 Letter of Credit.

“Series 2010-1 Adjusted Principal Amount” means, as of any date of
determination, the excess, if any, of (A) the Series 2010-1 Principal Amount as
of such date over (B) the sum of (1) the amount of cash and Permitted
Investments on deposit in the Series 2010-1 Excess Collection Account (after
giving effect to any withdrawals therefrom on such date in accordance with
Section 3.2(e) of this Series Supplement) and (2) the amount of cash and
Permitted Investments on deposit in the Series 2010-1 Collection Account and
available for reduction of the Series 2010-1 Principal Amount, in each case, as
of such date.

“Series 2010-1 Asset Amount” means, as of any date of determination, the product
of (i) the Series 2010-1 Asset Percentage as of such date and (ii) the Aggregate
Asset Amount as of such date.

“Series 2010-1 Asset Percentage” means, as of any date of determination, the
percentage equivalent of a fraction, the numerator of which shall be equal to
the Series 2010-1 Required Asset Amount, determined during the Series 2010-1
Revolving Period as of the last day of the immediately preceding Related Month
(or, until the end of the initial Related Month after the Series 2010-1 Closing
Date, on the Series 2010-1 Closing Date), or, during the Series 2010-1 Rapid
Amortization Period, as of the last day of the Series 2010-1 Revolving Period,
and the denominator of which shall be the greater of (I) the Aggregate Asset
Amount as of the end of the immediately preceding Related Month or, until the
end of the initial Related Month after the Series 2010-1 Closing Date, as of the
Series 2010-1 Closing Date and (II) as of the same date as in clause (I), the
Aggregate Required Asset Amount.

“Series 2010-1 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2010-1 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

“Series 2010-1 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2010-1 Reserve Account.

“Series 2010-1 Base Rate Tranche” means that portion of the Series 2010-1
Principal Amount purchased or maintained with Advances which bear interest by
reference to the Series 2010-1 Base Rate.

“Series 2010-1 Cash Collateral Account” has the meaning specified in
Section 3.9(f) of this Series Supplement.

“Series 2010-1 Cash Collateral Account Collateral” has the meaning specified in
Section 3.9(a) of this Series Supplement.

 

14



--------------------------------------------------------------------------------

“Series 2010-1 Cash Collateral Account Interest and Earnings” means with respect
to a Series 2010-1 Cash Collateral Account all interest and earnings (net of
losses and investment expenses) paid on funds on deposit in such Series 2010-1
Cash Collateral Account.

“Series 2010-1 Cash Collateral Account Surplus” means, with respect to any
Payment Date, the lesser of (a) the Series 2010-1 Available Cash Collateral
Account Amount and (b) the lesser of (i) the excess, if any, of the Series
2010-1 Adjusted Enhancement Amount (after giving effect to any withdrawal from
the Series 2010-1 Reserve Account on such Payment Date) over the Series 2010-1
Required Enhancement Amount on such Payment Date and (ii) the excess, if any, of
the Series 2010-1 Adjusted Liquidity Amount over the Series 2010-1 Required
Liquidity Amount on such Payment Date.

“Series 2010-1 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2010-1 Available Cash Collateral Account Amount as of such date
and the denominator of which is the Series 2010-1 Letter of Credit Liquidity
Amount as of such date.

“Series 2010-1 Certificate of Credit Demand” means a certificate in the form of
Annex A to a Series 2010-1 Letter of Credit.

“Series 2010-1 Certificate of Preference Payment Demand” means a certificate in
the form of Annex C to a Series 2010-1 Letter of Credit.

“Series 2010-1 Certificate of Termination Demand” means a certificate in the
form of Annex D to a Series 2010-1 Letter of Credit.

“Series 2010-1 Certificate of Unpaid Demand Note Demand” means a certificate in
the form of Annex B to Series 2010-1 Letter of Credit.

“Series 2010-1 Closing Date” means May 24, 2010.

“Series 2010-1 Collateral” means the Collateral, the Series 2010-1 Interest Rate
Caps, each Series 2010-1 Letter of Credit, the Series 2010-1 Series Account
Collateral, the Series 2010-1 Cash Collateral Account Collateral, the Series
2010-1 Demand Note, the Series 2010-1 Distribution Account Collateral and the
Series 2010-1 Reserve Account Collateral.

“Series 2010-1 Collection Account” has the meaning specified in Section 3.1(a)
of this Series Supplement.

“Series 2010-1 CP Tranche” means that portion of the Series 2010-1 Principal
Amount purchased or maintained with Advances which bear interest by reference to
the CP Rate.

 

15



--------------------------------------------------------------------------------

“Series 2010-1 Daily Interest Amount” means, for any day in a Series 2010-1
Interest Period, an amount equal to the result of (a) the product of (i) the
Series 2010-1 Note Rate for such Series 2010-1 Interest Period and (ii) the
Series 2010-1 Principal Amount as of the close of business on such date divided
by (b) 360.

“Series 2010-1 Deficiency Amount” has the meaning specified in Section 3.3(e) of
this Series Supplement.

“Series 2010-1 Demand Note” means each demand note made by Zipcar, substantially
in the form of Exhibit G-2 to this Series Supplement, as amended, modified or
restated from time to time in accordance with its terms and the terms of this
Series Supplement.

“Series 2010-1 Demand Note Payment Amount” means, as of any date of
determination, the excess, if any, of (a) the aggregate amount of all proceeds
of demands made on the Series 2010-1 Demand Note that were deposited into the
Series 2010-1 Distribution Account and paid to the Series 2010-1 Noteholders
during the one year period ending on such date of determination over (b) the
amount of any Preference Amount relating to such proceeds that has been repaid
to ZVF (or any payee of ZVF) with the proceeds of any Series 2010-1 LOC
Preference Payment Disbursement (or any withdrawal from any Series 2010-1 Cash
Collateral Account); provided, however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to Zipcar
shall have occurred on or before such date of determination, the Series 2010-1
Demand Note Payment Amount shall equal (i) on any date of determination until
the conclusion or dismissal of the proceedings giving rise to such Event of
Bankruptcy without continuing jurisdiction by the court in such proceedings (or
on any earlier date upon which the statute of limitations in respect of
avoidance actions in such proceedings has run or when such actions otherwise
become unavailable to the bankruptcy estate), the Series 2010-1 Demand Note
Payment Amount as if it were calculated as of the date of the occurrence of such
Event of Bankruptcy and (ii) on any date of determination thereafter, $0.

“Series 2010-1 Deposit Date” has the meaning specified in Section 3.2 of this
Series Supplement.

“Series 2010-1 Designated Account” has the meaning specified in Section 3.11(a)
of this Series Supplement.

“Series 2010-1 Disbursement” shall mean any Series 2010-1 LOC Credit
Disbursement, any Series 2010-1 LOC Preference Payment Disbursement, any Series
2010-1 LOC Termination Disbursement or any Series 2010-1 LOC Unpaid Demand Note
Disbursement under the Series 2010-1 Letters of Credit or any combination
thereof.

“Series 2010-1 Distribution Account” has the meaning specified in
Section 3.10(a) of this Series Supplement.

 

16



--------------------------------------------------------------------------------

“Series 2010-1 Distribution Account Collateral” has the meaning specified in
Section 3.10(d) of this Series Supplement.

“Series 2010-1 Downgrade Event” has the meaning specified in Section 3.9(c) of
this Series Supplement.

“Series 2010-1 Eligible Letter of Credit Provider” means a Person having, at the
time of the issuance of the related Series 2010-1 Letter of Credit, (i) a
long-term senior unsecured debt rating (or the equivalent thereof in the case of
Moody’s or Standard & Poor’s, as applicable) of at least “A1” from Moody’s and
at least “A” from Standard & Poor’s and a short-term senior unsecured debt
rating (or the equivalent thereof in the case of Moody’s or Standard & Poor’s,
as applicable) of at least “P-1” from Moody’s and at least “A-1” from Standard &
Poor’s and (ii) capital, surplus and undivided profits of not less than
$500,000,000 as set forth in its most recent published annual report of
condition.

“Series 2010-1 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2010-1 Overcollateralization Amount as of such date,
(ii) the Series 2010-1 Letter of Credit Amount as of such date and (iii) the
Series 2010-1 Available Reserve Account Amount as of such date (after giving
effect to any deposits thereto and withdrawals and releases therefrom on such
date).

“Series 2010-1 Enhancement Deficiency” means, as of any date of determination,
the amount by which the Series 2010-1 Adjusted Enhancement Amount is less than
the Series 2010-1 Required Enhancement Amount, in each case as of such date.

“Series 2010-1 Eurodollar Rate (Reserve Adjusted)” means the “Eurodollar Rate
(Reserve Adjusted)” as defined in the Series 2010-1 Note Purchase Agreement.

“Series 2010-1 Eurodollar Tranche” means that portion of the Series 2010-1
Principal Amount purchased or maintained with Advances which bear interest by
reference to the Series 2010-1 Eurodollar Rate (Reserve Adjusted).

“Series 2010-1 Excess Collection Account” has the meaning specified in
Section 3.1(a) of this Series Supplement.

“Series 2010-1 Expected Final Payment Date” means the Payment Date occurring in
the twenty-fourth calendar month after the calendar month in which the Series
2010-1 Commitment Termination Date occurs.

“Series 2010-1 Highest Enhancement Percentage” means, with respect to any date
of determination, 55% (or such lower percentage as may be agreed to by ZVF and
each Series 2010-1 Noteholder).

“Series 2010-1 Highest Enhancement Vehicle Percentage” means, as of any date of
determination, the Non-Investment Grade Manufacturer Non-Program Vehicle
Percentage, as of such date.

 

17



--------------------------------------------------------------------------------

“Series 2010-1 Initial Principal Amount” means the aggregate initial principal
amount of the Series 2010-1 Notes, which is $33,600,000.

“Series 2010-1 Interest Period” means a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2010-1 Interest Period
shall commence on and include the Series 2010-1 Closing Date and end on and
include June 24, 2010.

“Series 2010-1 Interest Rate Cap” means any interest rate cap entered into in
accordance with the provisions of Section 3.12(a) of this Series Supplement,
including, without limitation, the Series 2010-1 Interest Rate Cap Documents
with respect thereto; provided that for the avoidance of doubt each Series
2010-1 Interest Rate Cap shall constitute a “Series-Specific Swap Agreement”,
but shall not constitute a “Swap Agreement” for all purposes under the Base
Indenture or any other Related Document.

“Series 2010-1 Interest Rate Cap Documents” means, with respect to any Series
2010-1 Interest Rate Cap, the ISDA Master Agreement which governs such Series
2010-1 Interest Rate Cap, together with the schedule and credit support annex
thereto and the applicable confirmations thereunder.

“Series 2010-1 Intermediate Enhancement Percentage” means, with respect to any
date of determination, 52% (or such lower percentage as may be agreed to by ZVF
and each Series 2010-1 Noteholder).

“Series 2010-1 Intermediate Enhancement Vehicle Percentage” means, as of any
date of determination, the excess of (i) 100% over (ii) the sum of (x) the
Series 2010-1 Lowest Enhancement Vehicle Percentage as of such date plus (y) the
Series 2010-1 Highest Enhancement Vehicle Percentage as of such date.

“Series 2010-1 Invested Percentage” means, on any date of determination:

(a) when used with respect to Principal Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
shall be equal to the Series 2010-1 Required Asset Amount, determined (x) during
the Series 2010-1 Revolving Period, as of the last day of the immediately
preceding Related Month (or, until the end of the initial Related Month after
the Series 2010-1 Closing Date, on the Series 2010-1 Closing Date),
(y) following the commencement of the Series 2010-1 Rapid Amortization
Period but prior to the occurrence of an Amortization Event with respect to any
other Series of Notes during such Series 2010-1 Rapid Amortization Period, as of
the last day of the Series 2010-1 Revolving Period and (z) following the
commencement of the Series 2010-1 Rapid Amortization Period and after the
occurrence of an Amortization Event with respect to any other Series of Notes
during such Series 2010-1 Rapid Amortization Period, as of the Business Day
immediately preceding the day on which the last occurring Amortization Event
with respect to any other Series of Notes is deemed to have occurred, and the
denominator of which shall be the greater of (I) the Aggregate Asset Amount as
of the end of the

 

18



--------------------------------------------------------------------------------

immediately preceding Related Month or, until the end of the initial Related
Month after the Series 2010-1 Closing Date, as of the Series 2010-1 Closing Date
and (II) the sum of the numerators used to determine the Invested Percentages
with respect to Principal Collections as of such date for all Series of Notes
and all Classes of such Series of Notes;

(b) when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
shall be the Series 2010-1 Accrued Amounts on such date of determination, and
the denominator of which shall be the aggregate Accrued Amounts with respect to
all Series of Notes on such date of determination.

“Series 2010-1 Investor Group” means an “Investor Group” as defined in the
Series 2010-1 Note Purchase Agreement.

“Series 2010-1 Investor Group Principal Amount” means “Investor Group Principal
Amount” as defined in the Series 2010-1 Note Purchase Agreement.

“Series 2010-1 Lease Interest Payment Deficit” means on any Payment Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 3.2(a) or (b) of this Series Supplement
would have been deposited into the Series 2010-1 Accrued Interest Account if all
payments of Monthly Variable Rent required to have been made under the ZVF Lease
from but excluding the preceding Payment Date to and including such Payment Date
were made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 3.2(a), or (b) of this Series Supplement have been received
for deposit into the Series 2010-1 Accrued Interest Account from but excluding
the preceding Payment Date to and including such Payment Date.

“Series 2010-1 Lease Payment Deficit” means either a Series 2010-1 Lease
Interest Payment Deficit or a Series 2010-1 Lease Principal Payment Deficit.

“Series 2010-1 Lease Principal Payment Carryover Deficit” means (a) for the
initial Payment Date, zero and (b) for any other Payment Date, the excess, if
any, of (x) the Series 2010-1 Lease Principal Payment Deficit, if any, on the
preceding Payment Date over (y) the amount deposited in the Series 2010-1
Distribution Account pursuant to Section 3.5(b) of this Series Supplement on
such preceding Payment Date on account of such Series 2010-1 Lease Principal
Payment Deficit.

“Series 2010-1 Lease Principal Payment Deficit” means on any Payment Date the
sum of (a) the Series 2010-1 Monthly Lease Principal Payment Deficit for such
Payment Date and (b) the Series 2010-1 Lease Principal Payment Carryover Deficit
for such Payment Date.

“Series 2010-1 Letter of Credit” means an irrevocable letter of credit,
substantially in the form of Exhibit B to this Series Supplement issued by a
Series 2010-1 Eligible Letter of Credit Provider in favor of the Trustee for the
benefit of the Series 2010-1 Noteholders.

 

19



--------------------------------------------------------------------------------

“Series 2010-1 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under the Series 2010-1 Letters of Credit, as specified therein, and
(ii) if the Series 2010-1 Cash Collateral Account has been established and
funded pursuant to Section 3.9 of this Series Supplement, the Series 2010-1
Available Cash Collateral Account Amount on such date and (b) the outstanding
principal amount of the Series 2010-1 Demand Note on such date.

“Series 2010-1 Letter of Credit Expiration Date” means, with respect to any
Series 2010-1 Letter of Credit, the expiration date set forth in such Series
2010-1 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2010-1 Letter of Credit.

“Series 2010-1 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2010-1 Letter of Credit, as specified therein, and (b) if
a Series 2010-1 Cash Collateral Account has been established and funded pursuant
to Section 3.9(e) of this Series Supplement, the Series 2010-1 Available Cash
Collateral Account Amount on such date.

“Series 2010-1 Letter of Credit Provider” means the issuer of a Series 2010-1
Letter of Credit.

“Series 2010-1 Letter of Credit Reimbursement Agreement” means any and each
reimbursement agreement providing for the reimbursement of a Series 2010-1
Letter of Credit Provider for draws under its Series 2010-1 Letter of Credit, as
the same may be amended, modified or supplemented from time to time in
accordance with its terms.

“Series 2010-1 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2010-1 Letter of Credit Liquidity Amount and (b) the Series
2010-1 Available Reserve Account Amount on such date (after giving effect to any
deposits thereto on such date).

“Series 2010-1 Liquidity Deficiency” means, as of any date of determination, the
amount, if any, by which the Series 2010-1 Adjusted Liquidity Amount is less
than the Series 2010-1 Required Liquidity Amount, in each case, as of such date.

“Series 2010-1 Liquidity Surplus” means, with respect to any date of
determination, the excess, if any, of the Series 2010-1 Adjusted Liquidity
Amount over the Series 2010-1 Required Liquidity Amount, in each case, as of
such date.

“Series 2010-1 LOC Credit Disbursement” means an amount drawn under a Series
2010-1 Letter of Credit pursuant to a Series 2010-1 Certificate of Credit
Demand.

 

20



--------------------------------------------------------------------------------

“Series 2010-1 LOC Preference Payment Disbursement” means an amount drawn under
a Series 2010-1 Letter of Credit pursuant to a Series 2010-1 Certificate of
Preference Payment Demand.

“Series 2010-1 LOC Termination Disbursement” means an amount drawn under a
Series 2010-1 Letter of Credit pursuant to a Series 2010-1 Certificate of
Termination Demand.

“Series 2010-1 LOC Unpaid Demand Note Disbursement” means an amount drawn under
a Series 2010-1 Letter of Credit pursuant to a Series 2010-1 Certificate of
Unpaid Demand Note Demand.

“Series 2010-1 Lowest Enhancement Percentage” means, with respect to any date of
determination, 28% (or such lower percentage as may be agreed to by ZVF and each
Series 2010-1 Noteholder).

“Series 2010-1 Lowest Enhancement Vehicle Percentage” means, as of any date of
determination, the sum of (a) the Category 1 Manufacturer Eligible Program
Vehicle Percentage as of such date plus (b) the Capped Category 2 Manufacturer
Eligible Program Vehicle Percentage as of such date.

“Series 2010-1 Maximum Amount” means any of the Series 2010-1 Maximum Audi
Amount, Series 2010-1 Maximum BMW/Mini Amount, the Series 2010-1 Maximum
Daimler/Smart Amount, the Series 2010-1 Maximum Fiat/Alfa Romeo Amount, the
Series 2010-1 Maximum Ford Amount, the Series 2010-1 Maximum GM Amount, the
Series 2010-1 Maximum Honda/Acura Amount, the Series 2010-1 Maximum Hyundai/Kia
Amount, the Series 2010-1 Maximum Mazda Amount, the Series 2010-1 Maximum
Nissan/Infiniti Amount, the Series 2010-1 Maximum Non-Eligible Manufacturer
Amount, the Series 2010-1 Maximum Subaru Amount, the Series 2010-1 Maximum
Toyota/Scion/Lexus Amount, the Series 2010-1 Maximum Volkswagen/Audi Amount and
the Series 2010-1 Maximum Volvo Amount.

“Series 2010-1 Maximum Audi Amount” means, as of any date of determination, an
amount equal to 30% of the Adjusted Aggregate Asset Amount on such date.”

“Series 2010-1 Maximum BMW/Mini Amount” means, as of any date of determination,
an amount equal to 50% of the Adjusted Aggregate Asset Amount on such date.

“Series 2010-1 Maximum Daimler/Smart Amount” means, as of any date of
determination, an amount equal to 50% of the Adjusted Aggregate Asset Amount on
such date.

“Series 2010-1 Maximum Fiat/Alfa Romeo Amount” means, as of any date of
determination, an amount equal to 5% of the Adjusted Aggregate Asset Amount on
such date.

 

21



--------------------------------------------------------------------------------

“Series 2010-1 Maximum Ford Amount” means, as of any date of determination, an
amount equal to 20% of the Adjusted Aggregate Asset Amount on such date.

“Series 2010-1 Maximum GM Amount” means, as of any date of determination, an
amount equal to 10% of the Adjusted Aggregate Asset Amount on such date.

“Series 2010-1 Maximum Honda/Acura Amount” means, as of any date of
determination, an amount equal to 50% of the Adjusted Aggregate Asset Amount on
such date.

“Series 2010-1 Maximum Hyundai/Kia Amount” means, as of any date of
determination, an amount equal to 10% of the Adjusted Aggregate Asset Amount on
such date.

“Series 2010-1 Maximum Investor Group Principal Amount” means “Maximum Investor
Group Principal Amount” as defined in the Series 2010-1 Note Purchase Agreement.

“Series 2010-1 Maximum Mazda Amount” means, as of any date of determination, an
amount equal to 35% of the Adjusted Aggregate Asset Amount on such date.

“Series 2010-1 Maximum Nissan/Infiniti Amount” means, as of any date of
determination, an amount equal to 25% of the Adjusted Aggregate Asset Amount on
such date.

“Series 2010-1 Maximum Non-Eligible Manufacturer Amount” means, as of any date
of determination, an amount equal to 3% of the Adjusted Aggregate Asset Amount
on such date.

“Series 2010-1 Maximum Principal Amount” means, $50,000,000; provided that such
amount may be (i) reduced at any time and from time to time by ZVF upon notice
to each Series 2010-1 Noteholder, each Conduit Investor and each Committed Note
Purchaser in accordance with the terms of the Series 2010-1 Note Purchase
Agreement and this Series Supplement, (ii) increased at any time and from time
to time by ZVF upon notice to each Series 2010-1 Noteholder, each Conduit
Investor and each Committed Note Purchaser with the consent of each such party,
or (iii) increased at any time and from time to time upon a Series 2010-1
Additional Investor Group becoming party to the Series 2010-1 Note Purchase
Agreement in accordance with the terms thereof.

“Series 2010-1 Maximum Subaru Amount” means, as of any date of determination, an
amount equal to 10% of the Adjusted Aggregate Asset Amount on such date.

 

22



--------------------------------------------------------------------------------

“Series 2010-1 Maximum Toyota/Scion/Lexus Amount” means, as of any date of
determination, an amount equal to 50% of the Adjusted Aggregate Asset Amount on
such date.

“Series 2010-1 Maximum Volkswagen/Audi Amount” means, as of any date of
determination, an amount equal to 40% of the Adjusted Aggregate Asset Amount on
such date.

“Series 2010-1 Maximum Volvo Amount” means, as of any date of determination, an
amount equal to 10% of the Adjusted Aggregate Asset Amount on such date.

“Series 2010-1 Monthly Default Interest Amount” means, with respect to any
Payment Date, the sum of (i) an amount equal to the product of (x) 2.0% and
(y) the result of (a) the sum of the Series 2010-1 Principal Amount for each day
during the related Series 2010-1 Interest Period (after giving effect to any
increases or decreases to the Series 2010-1 Principal Amount on such day) during
which an Amortization Event with respect to the Series 2010-1 Notes has occurred
and is continuing divided by (b) 360 plus (ii) all previously due and unpaid
amounts described in clause (i) with respect to prior Series 2010-1 Interest
Periods (together with interest on such unpaid amounts required to be paid in
this clause (ii) at the rate specified in clause (i)).

“Series 2010-1 Monthly Interest” means, with respect to any Payment Date, the
sum of (i) the Series 2010-1 Daily Interest Amount for each day in the related
Series 2010-1 Interest Period, plus (ii) all previously due and unpaid amounts
described in clause (i) with respect to prior Series 2010-1 Interest Periods
(together with interest on such unpaid amounts required to be paid in this
clause (ii) at the Series 2010-1 Note Rate), plus (iii) the Undrawn Fee for such
Payment Date, calculated in accordance with Section 3.02(b) of the Series 2010-1
Note Purchase Agreement.

“Series 2010-1 Monthly Lease Principal Payment Deficit” means on any Payment
Date an amount equal to the excess, if any, of (a) the aggregate amount of
Principal Collections which pursuant to Section 3.2(a), or (b) of this Series
Supplement would have been deposited into the Series 2010-1 Collection Account
if all payments required to have been made under the ZVF Lease from but
excluding the preceding Payment Date to and including such Payment Date were
made in full over (b) the aggregate amount of Principal Collections which
pursuant to Section 3.2(a) or (b) of this Series Supplement have been received
for deposit into the Series 2010-1 Collection Account (without giving effect to
any amounts deposited into the Series 2010-1 Accrued Interest Account pursuant
to the proviso in Section 3.2(b)(ii) of this Series Supplement) from but
excluding the preceding Payment Date to and including such Payment Date.

“Series 2010-1 New ZVF Vehicle Market Value Adjustment Amount” means, as of any
date of determination, an amount equal to the product of (a) the Series 2010-1
Required Asset Amount Percentage as of the immediately preceding Business Day
and (b) the sum, for all New ZVF Vehicles as of such date, of the New ZVF
Vehicle Market Value Adjustment Amount as of such date with respect to each such
New ZVF Vehicle.

 

23



--------------------------------------------------------------------------------

“Series 2010-1 Noteholder” means each Person in whose name a Series 2010-1 Note
is registered in the Note Register.

“Series 2010-1 Note Purchase Agreement” means the Amended and Restated Series
2010-1 Note Purchase Agreement, dated as of May 11, 2011, among ZVF, the
Administrator, the Servicer, the Lessee, the Funding Agents, the Conduit
Investors, the Committed Note Purchasers and the Administrative Agent, pursuant
to which the Series 2010-1 Investor Groups have agreed to purchase the Series
2010-1 Notes from ZVF, subject to the terms and conditions set forth therein, as
amended, modified or supplemented from time to time.

“Series 2010-1 Note Rate” means, for any Series 2010-1 Interest Period, the sum
of (i) the weighted average of (x) the weighted average of the CP Rates
applicable to the Series 2010-1 CP Tranche, (y) the weighted average of the
Series 2010-1 Eurodollar Rates (Reserve Adjusted) applicable to the Series
2010-1 Eurodollar Tranche and (z) the weighted average of the Series 2010-1 Base
Rates applicable to the Series 2010-1 Base Rate Tranche, in each case for the
Series 2010-1 Interest Period and (ii) the weighted average of the applicable
Series 2010-1 Program Fee Rates for such Series 2010-1 Interest Period;
provided, however, that the Series 2010-1 Note Rate will in no event be higher
than the maximum rate permitted by applicable law.

“Series 2010-1 Notes” means any one of the Series 2010-1 Variable Funding Car
Sharing Asset Backed Notes executed by ZVF and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A hereto.

“Series 2010-1 Notice of Reduction” means a notice in the form of Annex G to a
Series 2010-1 Letter of Credit.

“Series 2010-1 Outstanding Amount” means, as of any date of determination, the
sum of (i) the Series 2010-1 Principal Amount as of such date, (ii) all accrued
and unpaid interest thereon as of such date and (iii) any other amounts due and
payable to the Administrative Agent and the Series 2010-1 Noteholders pursuant
to the Series 2010-1 Note Purchase Agreement as of such date.

“Series 2010-1 Outstanding Principal Amount” means, when used with respect to
any date, an amount equal to (a) the sum of (i) the Series 2010-1 Initial
Principal Amount plus (ii), without duplication, the sum of the Series 2010-1
Additional Investor Group Initial Principal Amounts for each Series 2010-1
Additional Investor Group as of such date minus (b) the aggregate amount of
principal payments (whether pursuant to a Decrease, a redemption or otherwise)
made to the Series 2010-1 Noteholders after the Restatement Effective Date and
on or prior to such date plus (c) any Increases in the Series 2010-1 Principal
Amount pursuant to Section 2.1(a) of this Series Supplement after the
Restatement Effective Date and on or prior to such date.

 

24



--------------------------------------------------------------------------------

“Series 2010-1 Overcollateralization Amount” means, as of any date of
determination, (i) on which no Aggregate Asset Amount Deficiency exists, the
Series 2010-1 Required Overcollateralization Amount as of such date or (ii) on
which an Aggregate Asset Amount Deficiency exists, the excess, if any, of the
Series 2010-1 Asset Amount over the Series 2010-1 Adjusted Principal Amount as
of such date.

“Series 2010-1 Past Due Rent Payment” has the meaning specified in
Section 3.2(c) of this Series Supplement.

“Series 2010-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2010-1 Principal
Amount as of such date and the denominator of which is the Aggregate Principal
Amount as of such date.

“Series 2010-1 Principal Amount” means when used with respect to any date, an
amount equal to the Series 2010-1 Outstanding Principal Amount plus the amount
of any principal payments made to Series 2010-1 Noteholders that have been
rescinded or otherwise returned by the Series 2010-1 Noteholders for any reason;
provided that, during the Series 2010-1 Revolving Period, for purposes of
determining whether or not the Series 2010-1 Noteholders or the Required
Noteholders have given any consent, waiver, direction or instruction, the Series
2010-1 Principal Amount held by such Series 2010-1 Noteholder shall be deemed to
include, without double-counting, the undrawn portion of the Series 2010-1
Maximum Investor Group Principal Amount for such Series 2010-1 Noteholder’s
Series 2010-1 Investor Group.

“Series 2010-1 Principal Allocation” has the meaning specified in Section 3.2
(a)(ii) of this Series Supplement.

“Series 2010-1 Program Fee Rate” means the “Program Fee Rate” as defined in the
Series 2010-1 Note Purchase Agreement.

“Series 2010-1 Program Vehicle Depreciation Enhancement Amount” means, as of any
date of determination, the product of (a) the Series 2010-1 Required Asset
Amount Percentage as of the immediately preceding Business Day and (b) the sum
of the Program Vehicle Depreciation Enhancement Amounts for all Pre-MRE Eligible
Program Vehicles as of such date.

“Series 2010-1 Rapid Amortization Payment Period” means, with respect to any
Payment Date during the Series 2010-1 Rapid Amortization Period, the period from
but excluding the Determination Date immediately preceding the prior Payment
Date (or, in the case of the first Payment Date during the Series 2010-1 Rapid
Amortization Period, the period from and including the date of the commencement
of such Series 2010-1 Rapid Amortization Period) to and including the
Determination Date immediately preceding such Payment Date; provided that any
Monthly Base Rent paid by the Lessee under the ZVF Lease on a Payment Date
during the Series 2010-1 Rapid Amortization Period shall be deemed to have been
received during the Series 2010-1 Rapid Amortization Payment Period with respect
to such Payment Date.

 

25



--------------------------------------------------------------------------------

“Series 2010-1 Rapid Amortization Period” means the period beginning on the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2010-1
Notes, and ending upon the earlier to occur of (i) the date on which (A) the
Series 2010-1 Notes are fully paid and (B) the termination of the Indenture.

“Series 2010-1 Repurchase Amount” has the meaning specified in Section 6.1(a) of
this Series Supplement.

“Series 2010-1 Required Asset Amount” means, as of any date of determination,
the sum of (i) the Series 2010-1 Adjusted Principal Amount as of such date and
(ii) the Series 2010-1 Required Overcollateralization Amount as of such date.

“Series 2010-1 Required Asset Amount Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2010-1 Required Asset Amount and the denominator of which is the
Aggregate Required Asset Amount as of such date.

“Series 2010-1 Required Enhancement Amount” means, as of any date of
determination, the sum of (a) the product of (i) the Series 2010-1 Required
Enhancement Percentage as of such date and (ii) the Series 2010-1 Adjusted
Principal Amount as of such date, (b) the Series 2010-1 New ZVF Vehicle Market
Value Adjustment Amount as of such date, (c) the Series 2010-1 Required
Incremental Enhancement Amount as of such date and (d) the Series 2010-1 Program
Vehicle Depreciation Enhancement Amount as of such date; provided, however,
that, as of any date of determination after the occurrence of a Limited
Liquidation Event of Default, the Series 2010-1 Required Enhancement Amount
shall equal the lesser of (x) the Series 2010-1 Adjusted Principal Amount as of
such date and (y) the sum of (a) the product of (x) the Series 2010-1 Required
Enhancement Percentage as of such date and (y) the Series 2010-1 Adjusted
Principal Amount as of such date, (b) the Series 2010-1 New ZVF Vehicle Market
Value Adjustment Amount as of such date, (c) the Series 2010-1 Required
Incremental Enhancement Amount as of such date and (d) the Series 2010-1 Program
Vehicle Depreciation Enhancement Amount as of such date.

“Series 2010-1 Required Enhancement Percentage” means, as of any date of
determination, the greater of (I) 49% and (II) the sum of (a) the sum of (i) the
product of (1) the Series 2010-1 Lowest Enhancement Percentage as of such date
and (2) the Series 2010-1 Lowest Enhancement Vehicle Percentage as of such date,
(ii) the product of (1) the Series 2010-1 Intermediate Enhancement Percentage as
of such date and (2) the Series 2010-1 Intermediate Enhancement Vehicle
Percentage as of such date and (iii) the product of (1) the Series 2010-1
Highest Enhancement Percentage and (2) the Series 2010-1 Highest Enhancement
Vehicle Percentage and (b) if positive, a percentage equal to the sum of (i) the
product of (1) 100% minus the Measurement Month Average with respect to the
immediately preceding Measurement Month and (2) the New ZVF Vehicle

 

26



--------------------------------------------------------------------------------

Percentage as of such date and (ii) the product of (1) 100% minus the lower of
(A) the Measurement Month Average for the immediately preceding Measurement
Month and (B) the lowest Standard ZVF Vehicle Market Value Average as of each of
the three Determination Dates immediately preceding such date (or, if such date
is a Determination Date, as of such date and the two Determination Dates
immediately preceding such date) and (2) the Standard ZVF Vehicle Percentage as
of such date

“Series 2010-1 Required Incremental Enhancement Amount” means

(i) as of the Series 2010-1 Closing Date, $0; and (ii) as of any date thereafter
on which the Series 2010-1 Adjusted Principal Amount is greater than zero, the
product of (A) the Series 2010-1 Required Asset Amount Percentage as of the
immediately preceding Business Day and (B) the sum of (1) the excess, if any, of
the Audi Amount over the Series 2010-1 Maximum Audi Amount as of such
immediately preceding Business Day, (2) the excess, if any, of the BMW/Mini
Amount over the Series 2010-1 Maximum BMW/Mini Amount as of such immediately
preceding Business Day, (3) the excess, if any, of the Daimler/Smart Amount over
the Series 2010-1 Maximum Daimler/Smart Amount as of such immediately preceding
Business Day, (4) the excess, if any, of the Fiat/Alfa Romeo Amount over the
Series 2010-1 Maximum Fiat/Alfa Romeo Amount as of such immediately preceding
Business Day, (5) the excess, if any, of the Ford Amount over the Series 2010-1
Maximum Ford Amount as of such immediately preceding Business Day, (6) the
excess, if any, of the GM Amount over the Series 2010-1 Maximum GM Amount as of
such immediately preceding Business Day, (7) the excess, if any, of the
Honda/Acura Amount over the Series 2010-1 Maximum Honda/Acura Amount as of such
immediately preceding Business Day, (8) the excess, if any, of the Hyundai/Kia
Amount over the Series 2010-1 Maximum Hyundai/Kia Amount as of such immediately
preceding Business Day, (9) the excess, if any, of the Mazda Amount over the
Series 2010-1 Maximum Mazda Amount as of such immediately preceding Business
Day, (10) the excess, if any, of the Nissan/Infiniti Amount over the Series
2010-1 Maximum Nissan/Infiniti Amount as of such immediately preceding Business
Day, (11) the excess, if any, of the Subaru Amount over the Series 2010-1
Maximum Subaru Amount as of such immediately preceding Business Day, (12) the
excess, if any, of the Toyota/Scion/Lexus Amount over the Series 2010-1 Maximum
Toyota/Scion/Lexus Amount as of such immediately preceding Business Day,
(13) the excess, if any, of the Volkswagen/Audi Amount over the Series 2010-1
Maximum Volkswagen/Audi Amount as of such immediately preceding Business Day,
(14) the excess, if any, of the Volvo Amount over the Series 2010-1 Maximum
Volvo Amount as of such immediately preceding Business Day and (15) the excess,
if any, of the Non-Eligible Manufacturer Amount over the Series 2010-1 Maximum
Non-Eligible Manufacturer Amount as of such immediately preceding Business Day.

“Series 2010-1 Required Liquidity Amount” means, as of any date of
determination, an amount equal to the product of (A) the Series 2010-1 Required
Liquidity Percentage as of such date and (B) the Series 2010-1 Adjusted
Principal Amount as of such date.

 

27



--------------------------------------------------------------------------------

“Series 2010-1 Required Liquidity Percentage” means, as of any date of
determination, 8.25%.

“Series 2010-1 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of (a) the Series 2010-1 Required Enhancement
Amount as of such date over (b) the sum of (i) the Series 2010-1 Available
Reserve Account Amount as of such date (after giving effect to any deposits
thereto and withdrawals and releases therefrom on such date) and (ii) the
portion of the Series 2010-1 Letter of Credit Amount which constitutes part of
the Series 2010-1 Adjusted Enhancement Amount as of such date.

“Series 2010-1 Required Reserve Account Amount” means, with respect to any date
of determination, an amount equal to the greater of (a) the excess, if any, of
the Series 2010-1 Required Liquidity Amount over the Series 2010-1 Letter of
Credit Liquidity Amount, in each case, as of such date, excluding from the
calculation thereof the amount available to be drawn under any Series 2010-1
Letter of Credit if at the time of such calculation (A) such Series 2010-1
Letter of Credit shall not be in full force and effect, (B) an Event of
Bankruptcy shall have occurred with respect to the Series 2010-1 Letter of
Credit Provider of such Series 2010-1 Letter of Credit, (C) such Series 2010-1
Letter of Credit Provider shall have repudiated such Series 2010-1 Letter of
Credit or failed to honor a draw thereon made in accordance with the terms
thereof or (D) a Series 2010-1 Downgrade Event shall have occurred and be
continuing for at least 30 days with respect to the Series 2010-1 Letter of
Credit Provider of such Series 2010-1 Letter of Credit and (b) the excess, if
any, of the Series 2010-1 Required Enhancement Amount over the Series 2010-1
Adjusted Enhancement Amount (excluding therefrom the Series 2010-1 Available
Reserve Account Amount), in each case, as of such date.

“Series 2010-1 Reserve Account” has the meaning specified in Section 3.8(a) of
this Series Supplement.

“Series 2010-1 Reserve Account Collateral” has the meaning specified in
Section 3.8(d) of this Series Supplement.

“Series 2010-1 Reserve Account Surplus” means, with respect to any date of
determination, the excess, if any, of the Series 2010-1 Available Reserve
Account Amount (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date) over the Series 2010-1 Required Reserve Account
Amount, in each case, as of such date.

“Series 2010-1 Revolving Period” means the period from and including the Series
2010-1 Closing Date to the commencement of the Series 2010-1 Rapid Amortization
Period.

“Series 2010-1 Series Account Collateral” has the meaning specified in
Section 3.1(d) of this Series Supplement.

“Series 2010-1 Series Accounts” has the meaning specified in Section 3.1(a) of
this Series Supplement.

 

28



--------------------------------------------------------------------------------

“Series Supplement” has the meaning set forth in the preamble of this Series
Supplement.

“Servicer Event of Default” means the occurrence of an event that results in
amounts outstanding under the Servicer’s Senior Credit Facilities becoming
capable of being declared immediately due and payable by the lenders thereunder
and that has not been waived by the lenders thereunder.

“Standard ZVF Vehicle” means a ZVF Vehicle that is an Eligible Vehicle and is a
Non-Program Vehicle and is not a New ZVF Vehicle.

“Standard ZVF Vehicle Amount” means, as of any date of determination, an amount
equal to the sum, rounded to the nearest $100,000, of the following amounts to
the extent that such amounts are included in the definition of “Aggregate Asset
Amount” for such date: (i) the Net Book Value of all Standard ZVF Vehicles as of
such date and not sold or deemed to be sold under the Related Documents, plus
(ii) with respect to Standard ZVF Vehicles that have been delivered and accepted
for auction or otherwise sold and were Standard ZVF Vehicles at the time of such
sale, any accrued and unpaid Monthly Base Rent with respect to such Standard ZVF
Vehicles as of such date under the ZVF Lease, plus (iii) with respect to
Standard ZVF Vehicles that have been delivered and accepted for auction or
otherwise sold or become a Casualty, any accrued and unpaid Casualty Payments
with respect to such Standard ZVF Vehicles as of such date under the ZVF Lease,
plus (iv) if such date is during the period from and including a Determination
Date to but excluding the next Payment Date, accrued and unpaid Monthly Base
Rent payable on the next Payment Date with respect to all Standard ZVF Vehicles
as of such date that have not been sold or deemed to be sold under the Related
Documents, minus (v) all amounts specified in clause (ii) or clause (iii) above
which are past due as of such date after giving effect to any grace period
provided for in the ZVF Lease for making such payments.

“Standard ZVF Vehicle Fleet Market Value” means, with respect to all Standard
ZVF Vehicles as of any date of determination, the sum of the respective
Third-Party Market Values of each such Standard ZVF Vehicle as of such date.

“Standard ZVF Vehicle Market Value Average” means, as of any date of
determination on or after the initial Determination Date following the Initial
Closing Date, the percentage equivalent (not to exceed 100%) of a fraction, the
numerator of which is the Standard ZVF Vehicle Fleet Market Value as of the
preceding Determination Date (or as of such date, if such date is a
Determination Date) and the denominator of which is the aggregate Net Book Value
of all such Standard ZVF Vehicles as of such preceding Determination Date (or as
of such date, if such date is a Determination Date).

“Standard ZVF Vehicle Percentage” means, as of any date of determination, the
percentage equivalent of a fraction, the numerator of which is the Standard ZVF
Vehicle Amount as of such date and the denominator of which is the excess of
(x) the Aggregate Asset Amount over (y) the amount of cash and Permitted
Investments on deposit in the Collection Account as of such date.

 

29



--------------------------------------------------------------------------------

“Subaru Amount” means, as of any date of determination, an amount equal to the
Manufacturer Vehicle Amount with respect to Subaru as of such date.

“Third-Party Market Value” means, with respect to any ZVF Vehicle as of any date
of determination:

(a) if such ZVF Vehicle is a New ZVF Vehicle as of such date, (x) the Net Book
Value with respect to such ZVF Vehicle as of such date minus (y) the excess of
(i) the Capitalized Cost with respect to such ZVF Vehicle over (ii) the
Discounted MSRP with respect to such ZVF Vehicle; and

(b) if such ZVF Vehicle is a Standard ZVF Vehicle as of such date, the wholesale
market value of such ZVF Vehicle as specified in the Related Month’s published
NADA Guide for the model class and model year of such ZVF Vehicle based on the
average equipment and the average mileage of each ZVF Vehicle of such model
class and model year; provided, that if the NADA Guide was not published in the
Related Month or the NADA Guide is being published but such ZVF Vehicle is not
included therein, the Third-Party Market Value of such ZVF Vehicle shall be
based on the wholesale market value specified in the Finance Guide for the model
class and model year of such ZVF Vehicle based on the average equipment and the
average mileage of each ZVF Vehicle of such model class and model year;
provided, further, that if the Finance Guide is being published but such ZVF
Vehicle is not included therein or if the Finance Guide was not published in the
Related Month, the Third-Party Market Value of such ZVF Vehicle shall be based
on an independent third-party data source selected by the Servicer and approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), at the request of ZVF based on the average equipment and average
mileage of each ZVF Vehicle of such model class and model year; provided,
further, that if no such third-party data source or methodology shall have been
so approved or any such third-party source or methodology is not available, the
Third-Party Market Value of such ZVF Vehicle shall be equal to a reasonable
estimate of the wholesale market value of such Vehicle as determined by the
Servicer, based on the Net Book Value of such Vehicle and any other factors
deemed relevant by the Servicer.

“Toyota/Scion/Lexus Amount” means, as of any date of determination, an amount
equal to the sum of the Manufacturer Vehicle Amounts with respect to Toyota,
Scion and Lexus as of such date.

“Trustee” has the meaning specified in the preamble of this Series Supplement.

“Undrawn Fee” means the “Undrawn Fee” as defined in the Series 2010-1 Note
Purchase Agreement.

“Volkswagen/Audi Amount” means, as of any date of determination, an amount equal
to the sum of the Manufacturer Vehicle Amounts with respect to Volkswagen and
Audi as of such date.

 

30



--------------------------------------------------------------------------------

“Voluntary Decrease” has the meaning specified in Section 2.2(b) of this Series
Supplement.

“Volvo Amount” means, as of any date of determination, an amount equal to the
Manufacturer Vehicle Amount with respect to Volvo as of such date.

“Voting Stock” means, with respect to any Person, shares of Capital Stock
entitled to vote generally in the election of directors.

“Zipcar Fleet Vehicle Capitalized Cost” means, with respect to each Zipcar Fleet
Vehicle, an amount equal to (a) the price paid for such Zipcar Fleet Vehicle by
Zipcar or any subsidiary thereof to the Manufacturer, dealer or other Person
selling such Zipcar Fleet Vehicle, as established by the invoice delivered in
connection with the purchase of such Zipcar Fleet Vehicle, plus (b) any delivery
charges for such Zipcar Fleet Vehicle, minus (c) the amount of any upfront
incentive fees paid or payable to Zipcar or any subsidiary thereof by the
Manufacturer of such Zipcar Fleet Vehicle in respect of the purchase of such
Zipcar Fleet Vehicle.

“Zipcar Fleet Vehicle Depreciation Charges” means, with respect to any Zipcar
Fleet Vehicle for any calendar month, a monthly depreciation charge equal to the
product of (x) the Zipcar Fleet Vehicle Capitalized Cost with respect to such
Zipcar Fleet Vehicle and (y) a percentage equal to the Depreciation Charge for
such calendar month with respect to a ZVF Vehicle that is a Non-Program Vehicle
of the same make, model and model year as such Zipcar Fleet Vehicle. The Zipcar
Fleet Vehicle Depreciation Charge with respect to any Zipcar Fleet Vehicle for
the calendar month in which such Zipcar Fleet Vehicle (x) becomes a Zipcar Fleet
Vehicle or (y) is sold or otherwise ceases to be a Zipcar Fleet Vehicle, shall
equal the product of (i) the Depreciation Charge for such calendar month with
respect to such Zipcar Fleet Vehicle and (ii) 50%.

“Zipcar Fleet Vehicle Net Book Value” means, as of any date of determination,
(x) with respect to any ZVF Vehicle, the Net Book Value of such ZVF Vehicle on
such date and (y) with respect to each other Zipcar Fleet Vehicle, (a) the
Zipcar Fleet Vehicle Capitalized Cost with respect to such Zipcar Fleet Vehicle
minus (b) the aggregate Zipcar Fleet Vehicle Depreciation Charges accrued with
respect to such Zipcar Fleet Vehicle through the last day of the most recently
ended calendar month.

“Zipcar Fleet Vehicle” means any passenger automobile or light-duty truck that
is owned directly or indirectly by Zipcar for use in its car sharing business
(including any ZVF Vehicle) and titled in the United States and which is not an
Eligible Program Vehicle.

 

31



--------------------------------------------------------------------------------

ARTICLE II

INITIAL ISSUANCE AND INCREASES AND DECREASES

OF PRINCIPAL AMOUNT OF SERIES 2010-1 NOTES

Section 2.1. Initial Issuance; Procedure for Increasing the Series 2010-1
Principal Amount.

(a) On the Series 2010-1 Closing Date ZVF issued the Series 2010-1 Notes
consisting of Class A Notes and Class B Notes. Subject to satisfaction of the
conditions precedent set forth in subsection (b) of this Section 2.1 (in the
case of subsections (b)(i) through (b)(viii), subsection (b)(x) and, in the case
of the issuance of Additional Series 2010-1 Notes, subsection (b)(ix), of this
Section 2.1, as evidenced by an Advance Request delivered to the Trustee as to
which the Trustee may rely) (i) on any Business Day during the Series 2010-1
Revolving Period, ZVF may issue Additional Series 2010-1 Notes in an aggregate
initial principal amount equal to the Series 2010-1 Additional Investor Group
Initial Principal Amount with respect to the related Series 2010-1 Additional
Investor Group and (ii) on any Business Day during the Series 2010-1 Revolving
Period, ZVF may, in accordance with the Series 2010-1 Note Purchase Agreements,
increase the Series 2010-1 Principal Amount (each such increase referred to as
an “Increase”), by issuing, at par, ratable amounts of additional principal
amounts of the Series 2010-1 Notes. Each Increase of the Series 2010-1 Notes
shall be made in accordance with the provisions of Sections 2.02 and 2.03 of the
Series 2010-1 Note Purchase Agreement and shall be ratably allocated among the
Series 2010-1 Notes, based on their respective portion of the Series 2010-1
Principal Amount prior to giving effect to such Increase. Proceeds from the
initial issuance of the Series 2010-1 Notes were, and proceeds from any
additional issuance of Additional Series 2010-1 Notes and from any Increase with
respect to the Series 2010-1 Notes shall be, deposited into the Collection
Account and such proceeds shall be allocated in accordance with Article III
hereof. Upon each Increase, the Trustee shall, or shall cause the Registrar to,
indicate in the Note Register such Increase.

(b) The Additional Series 2010-1 Notes will be issued on any Business Day during
the Series 2010-1 Revolving Period that a Series 2010-1 Additional Investor
Group becomes a party to the Series 2010-1 Note Purchase Agreement, and ZVF may
request an Increase on any Business Day during the Series 2010-1 Revolving
Period (subject to the limitations set forth in Section 2.2(a) below), in each
case, pursuant to subsection (a) above, only upon satisfaction of each of the
following conditions with respect to such additional issuance of Additional
Series 2010-1 Notes and each proposed Increase:

(i) the amount of such issuance or Increase shall be equal to or greater than
$500,000 and integral multiples of $100,000 in excess thereof;

(ii) after giving effect to such issuance or Increase, (A) the Series 2010-1
Investor Group Principal Amount with respect to each Series 2010-1 Investor
Group shall not exceed the Series 2010-1 Maximum Investor Group

 

32



--------------------------------------------------------------------------------

Principal Amount with respect to such Series 2010-1 Investor Group and (B) the
Series 2010-1 Principal Amount shall not exceed the Series 2010-1 Maximum
Principal Amount;

(iii) after giving effect to such issuance or Increase and the application of
the proceeds thereof, no Series 2010-1 Enhancement Deficiency, Series 2010-1
Liquidity Deficiency or Aggregate Asset Amount Deficiency shall exist;

(iv) after giving effect to such issuance or Increase and the application of the
proceeds thereof, the amount on deposit in the Series 2010-1 Reserve Account
shall be equal to or greater than the Series 2010-1 Required Reserve Account
Amount;

(v) no Amortization Event or Potential Amortization Event with respect to the
Series 2010-1 Notes shall have occurred and be continuing and such issuance or
Increase and the application of the proceeds thereof shall not result in the
occurrence of (1) an Amortization Event with respect to the Series 2010-1 Notes
or a Limited Liquidation Event of Default, or (2) an event or occurrence, which,
with the passing of time or the giving of notice thereof, or both, would become
an Amortization Event with respect to the Series 2010-1 Notes or a Limited
Liquidation Event of Default;

(vi) all representations and warranties set forth in Article 7 of the Base
Indenture shall be true and correct with the same effect as if made on and as of
such date (except to the extent such representations expressly relate to an
earlier date);

(vii) with respect to such issuance or any Increase, all conditions precedent to
such issuance or the making of advances, as applicable, under the applicable
Series 2010-1 Note Purchase Agreement shall have been satisfied;

(viii) ZVF shall have acquired and shall be maintaining in force one or more
Series 2010-1 Interest Rate Caps in accordance with Section 3.12 of this Series
Supplement after giving effect to such issuance or Increase;

(ix) with respect to the issuance of any Additional Series 2010-1 Notes, ZVF
shall have received the prior written consent of each existing Series 2010-1
Noteholder; and

(x) after giving effect to such Increase, no more than three Increases shall
have occurred during such calendar week.

 

33



--------------------------------------------------------------------------------

Section 2.2. Procedure for Decreasing the Series 2010-1 Principal Amount.

(a) Mandatory Decrease.

(i) If on any date a Series 2010-1 Enhancement Deficiency exists, then ZVF shall
instruct the Trustee to withdraw from the Series 2010-1 Excess Collection
Account funds in an amount equal to the least of (x) the amount necessary, so
that after giving effect to all Decreases of the Series 2010-1 Principal Amount
on such date, no such Series 2010-1 Enhancement Deficiency shall exist, (y) the
Series 2010-1 Principal Amount and (z) the amount of Principal Collections on
deposit in the Series 2010-1 Excess Collection Account on such date and
available for distribution to effect a Mandatory Decrease pursuant to
Section 3.2(e) of this Series Supplement, and distribute such amount pro rata to
the Series 2010-1 Noteholders in respect of principal on the Series 2010-1 Notes
in accordance with Section 3.5(e) of this Series Supplement (in accordance with
and subject to the limitations specified in Section 2.2(c) below).

(ii) If on any date an Aggregate Asset Amount Deficiency exists, then ZVF shall
instruct the Trustee to withdraw from the Series 2010-1 Excess Collection
Account funds in an amount equal to the least of (x) the Series 2010-1 Invested
Percentage (with respect to Principal Collections) of the amount of such
Aggregate Asset Amount Deficiency, (y) the Series 2010-1 Principal Amount as of
the date of application of such funds and (z) the amount of Principal
Collections on deposit in the Series 2010-1 Excess Collection Account on such
date and available for distribution to effect a Mandatory Decrease pursuant to
Section 3.2(e) of this Series Supplement, and distribute such amount pro rata to
the Series 2010-1 Noteholders in respect of principal on the Series 2010-1 Notes
in accordance with Section 3.5(e) of this Series Supplement (in accordance with
and subject to the limitations specified in Section 2.2(c) below) (each
reduction of the Series 2010-1 Principal Amount pursuant to this Section 2.2(a),
a “Mandatory Decrease”).

(iii) With respect to any Mandatory Decrease of the Series 2010-1 Principal
Amount, ZVF shall also instruct the Trustee to withdraw from the Series 2010-1
Excess Collection Account funds in an amount equal to any associated breakage
costs (including Commercial Paper discounts and interest scheduled to accrue
through the maturity of such Commercial Paper) incurred as a result of such
Mandatory Decrease (paid together with such Mandatory Decrease and calculated in
accordance with the procedures outlined in Section 6.1 of this Series Supplement
for optional repurchases) to pay such costs pursuant to Section 3.2(e) of this
Series Supplement.

(iv) Each Mandatory Decrease of the Series 2010-1 Principal Amount shall be
ratably allocated among the Series 2010-1 Noteholders, based on their respective
portion of the Series 2010-1 Principal Amount prior to giving effect to such
Mandatory Decrease. Upon discovery of such a Series 2010-1 Enhancement
Deficiency, Aggregate Asset Amount Deficiency, ZVF shall promptly deliver
written notice (by facsimile with original to follow by mail) of any related
Mandatory Decreases to the Trustee.

 

34



--------------------------------------------------------------------------------

(b) Voluntary Decrease of Series 2010-1 Notes. On any Business Day, upon at
least 3 Business Day’s prior notice to each Series 2010-1 Noteholder, each
Conduit Investor, each Committed Note Purchaser and the Trustee, ZVF may
decrease the Series 2010-1 Principal Amount (each such reduction of the Series
2010-1 Principal Amount pursuant to this Section 2.2(b), a “Voluntary Decrease”)
by withdrawing from the Series 2010-1 Excess Collection Account or, after the
conclusion of the Series 2010-1 Revolving Period, the Series 2010-1 Collection
Account, an amount (subject to the last sentence of this Section 2.2(b)) up to
the sum of all Principal Collections on deposit in such account (or, in the case
of the Series 2010-1 Collection Account, up to the total amount available in
such account for payment of principal of the Series 2010-1 Notes) and, in the
case of the Series 2010-1 Excess Collection Account, available for distribution
to effect a Voluntary Decrease pursuant to Section 3.2(e) of this Series
Supplement, and distributing pro rata to the Series 2010-1 Noteholders in
respect of principal of the Series 2010-1 Notes, the amount of such withdrawal
in accordance with Section 3.5(e) of this Series Supplement, together with any
associated breakage costs (including Commercial Paper discounts and interest
scheduled to accrue through the maturity of such Commercial Paper) incurred as a
result of such decrease (paid together with such decrease and calculated in
accordance with the procedures outlined in Section 6.1 of this Series Supplement
for optional repurchases); provided that ZVF shall not effect a Voluntary
Decrease pursuant to this Section 2.2(b) more than three times in any calendar
week; provided further that the Trustee shall not be required to monitor the
compliance of ZVF with the limitation on the frequency of Voluntary Decreases
set forth in the immediately preceding proviso. Such Voluntary Decrease shall be
ratably allocated among the Series 2010-1 Noteholders, based on their respective
portion of the Series 2010-1 Principal Amount. Each such Voluntary Decrease
shall be, in the aggregate for all Series 2010-1 Notes, in a minimum principal
amount of $500,000 and integral multiples of $100,000 in excess thereof.

(c) Upon distribution to the Series 2010-1 Noteholders of principal of the
Series 2010-1 Notes in connection with each Decrease, the Trustee shall, or
shall cause the Registrar to, indicate in the Note Register such Decrease. The
amount of any Decrease shall not exceed the amount allocated to the Series
2010-1 Excess Collection Account or the Series 2010-1 Collection Account and
available for distribution to Series 2010-1 Noteholders in respect of principal
of the Series 2010-1 Notes on the date of such Decrease pursuant to the terms
hereof; provided that, for the avoidance of doubt, (x) any amounts on deposit in
the Series 2010-1 Collection Account and identified for payment to the Series
2010-1 Noteholders pursuant to Section 3.5(a) of this Series Supplement shall
not be considered to be available for distribution to Series 2010-1 Noteholders
pursuant to the terms of this Section 2.2.

 

35



--------------------------------------------------------------------------------

ARTICLE III

SERIES 2010-1 ALLOCATIONS

With respect to the Series 2010-1 Notes only, the following shall apply:

Section 3.1. Series 2010-1 Series Accounts.

(a) Establishment of Series 2010-1 Series Accounts. ZVF has established and
maintained, and shall continue to maintain, in the name of the Trustee for the
benefit of the Series 2010-1 Noteholders three accounts: the Series 2010-1
Collection Account (such account, the “Series 2010-1 Collection Account”), the
Series 2010-1 Accrued Interest Account (such account, the “Series 2010-1 Accrued
Interest Account”) and the Series 2010-1 Excess Collection Account (such
account, the “Series 2010-1 Excess Collection Account” and, together with the
Series 2010-1 Collection Account and the Series 2010-1 Accrued Interest Account,
the “Series 2010-1 Series Accounts”). Each Series 2010-1 Series Account shall
bear a designation clearly indicating that the funds deposited therein are held
for the benefit of the Series 2010-1 Noteholders. Each Series 2010-1 Series
Account shall be an Eligible Deposit Account. If a Series 2010-1 Series Account
is at any time no longer an Eligible Deposit Account, ZVF shall, within 10
Business Days of obtaining knowledge that such Series 2010-1 Series Account is
no longer an Eligible Deposit Account, establish a new Series 2010-1 Series
Account that is an Eligible Deposit Account and shall instruct the Trustee in
writing to transfer all cash and investments from the non-qualifying Series
2010-1 Series Account into the new Series 2010-1 Series Account. Initially, each
of the Series 2010-1 Series Accounts will be established with Deutsche Bank
Trust Company Americas.

(b) Administration of the Series 2010-1 Series Accounts. ZVF may instruct (by
standing instructions or otherwise) the institution maintaining each of the
Series 2010-1 Series Accounts to invest funds on deposit in such Series 2010-1
Series Account from time to time in Permitted Investments; provided, however,
that (x) any such investment in the Series 2010-1 Excess Collection Account
shall mature not later than the Business Day following the date on which such
funds were received (including funds received upon a payment in respect of a
Permitted Investment made with funds on deposit in the Series 2010-1 Excess
Collection Account) and (y) any such investment in the Series 2010-1 Collection
Account or the Series 2010-1 Accrued Interest Account shall mature not later
than the Business Day prior to the first Payment Date following the date on
which such funds were received (including funds received upon a payment in
respect of a Permitted Investment made with funds on deposit in the Series
2010-1 Collection Account or Series 2010-1 Accrued Interest Account). ZVF shall
not direct the Trustee to dispose of (or permit the disposal of) any Permitted
Investments prior to the maturity thereof to the extent such disposal would
result in a loss of the initial purchase price of such Permitted Investment. In
the absence of written investment instructions hereunder, funds on deposit in
the Series 2010-1 Series Accounts shall remain uninvested.

(c) Earnings from Series 2010-1 Series Accounts. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2010-1
Series Accounts shall be deemed to be on deposit therein and available for
distribution.

(d) Series 2010-1 Series Accounts Constitute Additional Collateral for Series
2010-1 Notes. In order to secure and provide for the repayment and payment of
the Note Obligations with respect to the Series 2010-1 Notes, ZVF hereby grants
a security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2010-1 Noteholders, all of ZVF’s
right, title and interest in and to

 

36



--------------------------------------------------------------------------------

the following (whether now or hereafter existing or acquired): (i) the Series
2010-1 Series Accounts, including any security entitlement thereto; (ii) all
funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2010-1
Series Accounts or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the Series
2010-1 Series Accounts, whether constituting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Series 2010-1 Series Accounts, the funds on deposit therein from time to
time or the investments made with such funds; and (vi) all proceeds of any and
all of the foregoing, including cash (the items in the foregoing clauses
(i) through (vi) are referred to, collectively, as the “Series 2010-1 Series
Account Collateral”).

Section 3.2. Allocations with Respect to the Series 2010-1 Notes. The net
proceeds from the initial sale of the Series 2010-1 Notes were deposited and any
Increase with respect to the Series 2010-1 Notes shall be deposited into the
Collection Account and shall be allocated in accordance with clause (a)(ii) of
this Section 3.2 below. All amounts payable to ZVF under the Series 2010-1
Interest Rate Caps will be deposited into the Series 2010-1 Collection Account.
On each Business Day on which the proceeds of any Increase or Collections are
deposited into the Collection Account (each such date, a “Series 2010-1 Deposit
Date”), the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to apply from all amounts deposited into the Collection
Account in accordance with the provisions of this Section 3.2:

(a) Allocations of Collections During the Series 2010-1 Revolving Period. During
the Series 2010-1 Revolving Period, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement, prior to 12:00 noon (New York
City time) on each Series 2010-1 Deposit Date, to apply from all amounts
deposited into the Collection Account as set forth below:

(i) allocate to and deposit in the Series 2010-1 Collection Account an amount
equal to the sum of (A) the Series 2010-1 Invested Percentage (as of such day)
of the aggregate amount of Interest Collections on such day and (B) any amounts
received by the Trustee in respect of the Series 2010-1 Interest Rate Caps. All
such amounts deposited into the Series 2010-1 Collection Account shall
thereafter be deposited into the Series 2010-1 Accrued Interest Account; and

(ii) allocate to and deposit in the Series 2010-1 Excess Collection Account
(A) an amount equal to the Series 2010-1 Invested Percentage (as of such day) of
the aggregate amount of Principal Collections on such day, (B) on the Series
2010-1 Closing Date, the net proceeds from the issuance of the Series 2010-1
Notes and (C) on the date of any Increase, the proceeds of such Increase (for
any such day, the “Series 2010-1 Principal Allocation”).

(b) Allocations of Collections During the Series 2010-1 Rapid Amortization
Period. During the Series 2010-1 Rapid Amortization Period, the

 

37



--------------------------------------------------------------------------------

Administrator will direct the Trustee in writing pursuant to the Administration
Agreement, prior to 12:00 noon (New York City time) on any Series 2010-1 Deposit
Date, to apply from all amounts deposited into the Collection Account as set
forth below following payment in full of all fees, costs and expenses owed to
the Trustee and the Collateral Agent hereunder or under any Related Document:

(i) allocate to and deposit in the Series 2010-1 Collection Account an amount
determined as set forth in Section 3.2(a)(i) above for such day, which amount
shall be thereafter allocated to and deposited in the Series 2010-1 Accrued
Interest Account; and

(ii) allocate to and deposit in the Series 2010-1 Collection Account an amount
equal to the Series 2010-1 Principal Allocation for such day, which amount shall
be used pursuant to Section 3.5 of this Series Supplement to make principal
payments on a pro rata basis in respect of the Series 2010-1 Notes until the
Series 2010-1 Notes have been paid in full; provided that (a) if on any
Determination Date (A) the Administrator determines that the amount anticipated
to be available from Interest Collections allocable to the Series 2010-1 Notes
(less any amounts used to pay fees, costs and expenses owed to the Trustee or
the Collateral Agent), any amounts payable to the Trustee in respect of any
Series 2010-1 Interest Rate Caps and other amounts available pursuant to
Section 3.3 of this Series Supplement to pay Series 2010-1 Monthly Interest on
the next succeeding Payment Date will be less than the Series 2010-1 Monthly
Interest for such Payment Date and (B) the Series 2010-1 Enhancement Amount is
greater than zero, then the Administrator shall direct the Trustee in writing to
withdraw from the Series 2010-1 Collection Account a portion of such Principal
Collections allocated to the Series 2010-1 Notes during the related Series
2010-1 Rapid Amortization Payment Period equal to the lesser of such
insufficiency and the Series 2010-1 Enhancement Amount and deposit such amount
into the Series 2010-1 Accrued Interest Account to be treated as Interest
Collections on such Payment Date.

(c) Past Due Rental Payments. Notwithstanding the foregoing, if, after the
occurrence of a Series 2010-1 Lease Payment Deficit, the Lessee shall make a
payment of Rent or other amount payable by the Lessee under the ZVF Lease on or
prior to the fifth Business Day after the occurrence of such Series 2010-1 Lease
Payment Deficit (a “Past Due Rent Payment”), the Administrator shall direct the
Trustee in writing pursuant to the Administration Agreement to allocate to and
deposit in the Series 2010-1 Collection Account an amount equal to the Series
2010-1 Invested Percentage as of the date of the occurrence of such Series
2010-1 Lease Payment Deficit of the Collections attributable to such Past Due
Rent Payment (the “Series 2010-1 Past Due Rent Payment”). The Administrator
shall instruct the Trustee in writing pursuant to the Administration Agreement
to withdraw from the Series 2010-1 Collection Account and apply the Series
2010-1 Past Due Rent Payment in the following order:

(i) if the occurrence of the related Series 2010-1 Lease Payment Deficit
resulted in one or more Series 2010-1 LOC Credit Disbursements being

 

38



--------------------------------------------------------------------------------

made under the Series 2010-1 Letters of Credit, pay to each Series 2010-1 Letter
of Credit Provider who made such a Series 2010-1 LOC Credit Disbursement for
application in accordance with the provisions of the applicable Series 2010-1
Letter of Credit Reimbursement Agreement an amount equal to the lesser of
(x) the unreimbursed amount of such Series 2010-1 Letter of Credit Provider’s
Series 2010-1 LOC Credit Disbursement and (y) such Series 2010-1 Letter of
Credit Provider’s pro rata share, calculated on the basis of the unreimbursed
amount of each such Series 2010-1 Letter of Credit Provider’s Series 2010-1 LOC
Credit Disbursement, of the amount of the Series 2010-1 Past Due Rent Payment;

(ii) if the occurrence of such Series 2010-1 Lease Payment Deficit resulted in a
withdrawal being made from the Series 2010-1 Cash Collateral Account, deposit in
the Series 2010-1 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2010-1 Past Due Rent Payment remaining after any
payments pursuant to clause (i) above and (y) the amount withdrawn from the
Series 2010-1 Cash Collateral Account on account of such Series 2010-1 Lease
Payment Deficit;

(iii) if the occurrence of such Series 2010-1 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2010-1 Reserve Account pursuant to
Section 3.3(c) of this Series Supplement, deposit in the Series 2010-1 Reserve
Account an amount equal to the lesser of (x) the amount of the Series 2010-1
Past Due Rent Payment remaining after any payments pursuant to clauses (i) and
(ii) above and (y) the excess, if any, of the Series 2010-1 Required Reserve
Account Amount over the Series 2010-1 Available Reserve Account Amount on such
day;

(iv) deposit into the Series 2010-1 Accrued Interest Account the amount, if any,
by which the Series 2010-1 Lease Interest Payment Deficit, if any, relating to
such Series 2010-1 Lease Payment Deficit exceeds the amount of the Series 2010-1
Past Due Rent Payment applied pursuant to clauses (i) through (iii) above; and

(v) deposit into the Series 2010-1 Excess Collection Account and treat as
Principal Collections the remaining amount of the Series 2010-1 Past Due Rent
Payment.

(d) Amounts Allocated from Other Series. Amounts allocated to other Series of
Notes that have been reallocated by ZVF to the Series 2010-1 Notes (i) during
the Series 2010-1 Revolving Period shall be deposited into the Series 2010-1
Excess Collection Account and applied in accordance with Section 3.2(e) of this
Series Supplement and (ii) during the Series 2010-1 Rapid Amortization Period
shall be deposited into the Series 2010-1 Collection Account and applied in
accordance with Section 3.2(b) of this Series Supplement to make principal
payments in respect of the Series 2010-1 Notes.

 

39



--------------------------------------------------------------------------------

(e) Series 2010-1 Excess Collection Account. Amounts deposited into the Series
2010-1 Excess Collection Account on any Series 2010-1 Deposit Date will be
(i) first, withdrawn and deposited in the Series 2010-1 Reserve Account in an
amount up to the excess, if any, of the Series 2010-1 Required Reserve Account
Amount for such date over the Series 2010-1 Available Reserve Account Amount for
such date, (ii) second, used (x) to make a Mandatory Decrease, if applicable, in
accordance with Sections 2.2(a) and 3.5(e) of this Series Supplement and (y) to
pay any associated costs pursuant to Section 2.2(a)(iii), (iii) third, used to
pay the principal amount of other Series of Notes that are then required to be
paid or, at the option of ZVF, to pay the principal amount of other Series of
Notes that may be paid under the Indenture, (iv) fourth, at the option of ZVF to
make a Voluntary Decrease in accordance with Sections 2.2(b) and 3.5(e) of this
Series Supplement, and (v) fifth, any remaining funds may be released to ZVF, in
the case of clauses (iii) through (v), only to the extent that no Series 2010-1
Enhancement Deficiency or other Amortization Event with respect to the Series
2010-1 Notes would result therefrom or exist immediately thereafter.
Notwithstanding the foregoing, on the first day of the Series 2010-1 Rapid
Amortization Period, all funds on deposit in the Series 2010-1 Excess Collection
Account (including amounts allocated thereto pursuant to Section 3.2(a)(ii) or
(c)(v) of this Series Supplement and any amounts allocated thereto pursuant to
Section 3.2(d) of this Series Supplement) will be withdrawn from the Series
2010-1 Excess Collection Account and deposited into the Series 2010-1 Collection
Account and applied in accordance with Section 3.2(b)(ii) of this Series
Supplement. For the avoidance of doubt, the proceeds of any capital contribution
to ZVF may, at ZVF’s discretion, be allocated to, and deposited in, the Series
2010-1 Excess Collection Account and may be used for the purposes set forth in
this Section 3.2(e).

Section 3.3. Application of Interest Collections.

(a) Note Interest with respect to the Series 2010-1 Notes. On the fourth
Business Day prior to each Payment Date, the Administrator shall instruct the
Trustee in writing pursuant to the Administration Agreement as to the amount to
be withdrawn from the Series 2010-1 Accrued Interest Account to the extent funds
are anticipated to be available from Interest Collections allocable to the
Series 2010-1 Notes processed from but not including the preceding Payment Date
through the succeeding Payment Date and any amounts payable to ZVF under any
Series 2010-1 Interest Rate Cap during that period in respect of (i) first, an
amount equal to the sum of (A) the Series 2010-1 Monthly Interest (excluding
amounts referenced in clause (ii) of the definition thereof to the extent
duplicative of Series 2010-1 Deficiency Amounts payable under clause
(iii) below) for such Payment Date (the portion of such amount of Series 2010-1
Monthly Interest that will accrue for the period (each an, “Estimated Interest
Period”) from and including the Determination Date immediately preceding such
Payment Date to but excluding such Payment Date (such portion of the Series
2010-1 Monthly Interest with respect to any such Estimated Interest Period, the
“Estimated Interest”) shall be estimated by the Administrator on such
Determination Date) and (B) the Estimated Interest Adjustment Amount with
respect to such Determination Date, (ii) second, an amount equal to any
Indenture Carrying Charges due to the Series 2010-1 Noteholders and unpaid as of
such Payment Date which are not included in the definition of Series 2010-1
Monthly Interest, (iii) third, an amount equal to the sum of the unpaid Series

 

40



--------------------------------------------------------------------------------

2010-1 Deficiency Amounts, if any, as of the preceding Payment Date (together
with any accrued interest on such Series 2010-1 Deficiency Amounts), and
(iv) fourth, an amount equal to the Series 2010-1 Monthly Default Interest
Amount, if any, for such Payment Date. On or before 10:00 a.m. (New York City
time) on the following Payment Date, the Trustee shall withdraw the amounts
described in the first sentence of this Section 3.3(a), from the Series 2010-1
Accrued Interest Account and deposit such amounts into the Series 2010-1
Distribution Account.

On or before 4:00 p.m. (New York City time) on the Business Day immediately
preceding each Determination Date, the Administrator shall notify the Trustee of
any Estimated Interest Adjustment Amount with respect to such Determination
Date, such notification to be in the form of Exhibit H to this Series Supplement
(each an “Estimated Interest Adjustment Notice”).

(b) Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City time)
on each Payment Date, the Administrator shall notify the Trustee of the amount
of any Series 2010-1 Lease Payment Deficit, such notification to be in the form
of Exhibit C to this Series Supplement (each a “Lease Payment Deficit Notice”).

(c) Withdrawals from the Series 2010-1 Reserve Account. If the Administrator
determines on any Payment Date that the amounts available from the Series 2010-1
Accrued Interest Account are insufficient to pay the sum of the amounts
described in clauses (i) through (iii) of Section 3.3(a) of this Series
Supplement on such Payment Date, the Administrator shall instruct the Trustee by
11:00 a.m. (New York City time) in writing to withdraw from the Series 2010-1
Reserve Account and deposit in the Series 2010-1 Distribution Account on such
Payment Date an amount equal to the lesser of the Series 2010-1 Available
Reserve Account Amount and such insufficiency. The Trustee shall withdraw such
amount from the Series 2010-1 Reserve Account and deposit such amount in the
Series 2010-1 Distribution Account.

(d) Draws on Series 2010-1 Letters of Credit. If the Administrator determines on
any Payment Date that there exists a Series 2010-1 Lease Interest Payment
Deficit, the Administrator shall instruct the Trustee in writing to draw on the
Series 2010-1 Letters of Credit, if any, and, upon receipt of such notice by the
Trustee on or prior to 10:30 a.m. (New York City time) on such Payment Date, the
Trustee shall, by 12:00 p.m. (New York City time) on such Payment Date draw on
the Series 2010-1 Letters of Credit an amount, as set forth in such notice,
equal to the least of (i) such Series 2010-1 Lease Interest Payment Deficit,
(ii) the excess, if any, of (x) the sum of the amounts described in clauses
(i) through (iii) of Section 3.3(a) of this Series Supplement on such Payment
Date over (y) the amounts available from the Series 2010-1 Accrued Interest
Account plus the amount to be withdrawn from the Series 2010-1 Reserve Account
pursuant to Section 3.3(c) of this Series Supplement on such Payment Date and
(iii) the Series 2010-1 Letter of Credit Liquidity Amount on such Payment Date
by presenting to each Series 2010-1 Letter of Credit Provider a draft
accompanied by a Series 2010-1 Certificate of Credit Demand and shall cause the
Series 2010-1 LOC Credit Disbursements to be deposited in the Series 2010-1
Distribution Account on such Payment Date; provided, however, that if the Series
2010-1 Cash Collateral Account has

 

41



--------------------------------------------------------------------------------

been established and funded, the Trustee shall withdraw from the Series 2010-1
Cash Collateral Account and deposit in the Series 2010-1 Distribution Account an
amount equal to the lesser of (x) the Series 2010-1 Cash Collateral Percentage
on such Payment Date of the least of the amounts described in clauses (i),
(ii) or (iii) above and (y) the Series 2010-1 Available Cash Collateral Account
Amount on such Payment Date and draw an amount equal to the remainder of such
amount on the Series 2010-1 Letters of Credit.

(e) Deficiency Amounts. If the amounts described in Sections 3.3(a), (c) and
(d) of this Series Supplement and available to pay Series 2010-1 Monthly
Interest, as applicable, are insufficient to pay the Series 2010-1 Monthly
Interest for any Payment Date, payments of interest to the Series 2010-1
Noteholders will be reduced on a pro rata basis by the amount of such
deficiency. The aggregate amount, if any, of such deficiency on any Payment Date
allocable to the Series 2010-1 Notes shall be referred to as a “Series 2010-1
Deficiency Amount”. Interest shall accrue on any Series 2010-1 Deficiency Amount
at the Series 2010-1 Note Rate.

(f) Balance. On the fourth Business Day prior to each Payment Date, the
Administrator shall instruct the Trustee in writing pursuant to the
Administration Agreement to pay, on such Payment Date, the balance (after making
the payments required in Section 3.4 of this Series Supplement), if any, of the
amounts available from the Series 2010-1 Accrued Interest Account as follows:

(i) first, to the Administrator, in an amount equal to the Series 2010-1
Percentage as of the beginning of the Series 2010-1 Interest Period ending on
the day preceding such Payment Date of the Monthly Administration Fee for such
Series 2010-1 Interest Period;

(ii) second, to the Trustee, in an amount equal to the Series 2010-1 Percentage
as of the beginning of the Series 2010-1 Interest Period ending on the day
preceding such Payment Date of any Trustee’s fees for such Series 2010-1
Interest Period that remain unpaid on such Payment Date;

(iii) third, on a pro rata basis, to the Back-Up Disposition Agent and the
Back-Up Administrator, in an amount equal to the Series 2010-1 Percentage as of
the beginning of the Series 2010-1 Interest Period ending on the day preceding
such Payment Date of the Back-Up Disposition Agent’s and the Back-Up
Administrator’s fees for such Series 2010-1 Interest Period;

(iv) fourth, on a pro rata basis, to pay any Indenture Carrying Charges (other
than Indenture Carrying Charges provided for above) that remain unpaid on such
Payment Date to the Persons to whom such amounts are owed, in an amount equal to
the Series 2010-1 Percentage as of the beginning of the Series 2010-1 Interest
Period ending on the day preceding such Payment Date of such Indenture Carrying
Charges for such Series 2010-1 Interest Period; and

 

42



--------------------------------------------------------------------------------

(v) fifth, the balance, if any, shall be withdrawn from the Series 2010-1
Accrued Interest Account by the Trustee and (A) during the Series 2010-1
Revolving Period, deposited into the Series 2010-1 Excess Collection Account or
(B) during the Series 2010-1 Rapid Amortization Period, deposited into the
Series 2010-1 Collection Account and treated as Principal Collections.

(g) Trustee Fees. If, on any Payment Date after the occurrence and during the
continuance of a Liquidation Event of Default or a Limited Liquidation Event of
Default, (x) the funds available to pay the Trustee fees pursuant to
Section 3.3(f)(ii) of this Series Supplement on such Payment Date are less than
the amount payable to the Trustee thereunder on such Payment Date or (y) the
funds available to pay the portion of the Indenture Carrying Charges payable to
the Trustee pursuant to Section 3.3(f)(iv) of this Series Supplement on such
Payment Date are less than the amount payable to the Trustee thereunder on such
Payment Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2010-1 Reserve Account and pay to itself on such
Payment Date an amount equal to the least of (A) the Series 2010-1 Available
Reserve Account Amount on such Payment Date (after giving effect to any deposits
thereto and withdrawals and releases therefrom on such date), (B) an amount
equal to the excess, if any, of (i) 0.70% of the Series 2010-1 Required Asset
Amount as of the date of the occurrence of such Liquidation Event of Default or
Limited Liquidation Event of Default over (ii) the aggregate of all amounts
previously withdrawn from the Series 2010-1 Reserve Account pursuant to this
Section 3.3(g) in respect of fees and other amounts due and owing to the Trustee
and (C) such insufficiency. The Trustee shall withdraw such amounts from the
Series 2010-1 Reserve Account and pay or reimburse itself.

(h) Back-Up Servicing Fees. If, on any Payment Date after the occurrence and
during the continuance of a Liquidation Event of Default or a Limited
Liquidation Event of Default, (x) the funds available to pay the Back-Up
Disposition Agent fees and the Back-Up Administrator fees pursuant to
Section 3.3(f)(iii) of this Series Supplement on such Payment Date are less than
the amount payable to the Back-Up Disposition Agent and the Back-Up
Administrator thereunder on such Payment Date or (y) the funds available to pay
the portion of the Indenture Carrying Charges payable to the Back-Up Disposition
Agent and the Back-Up Administrator pursuant to Section 3.3(f)(iv) of this
Series Supplement on such Payment Date are less than the amount payable to the
Back-Up Disposition Agent and the Back-Up Administrator thereunder on such
Payment Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2010-1 Reserve Account (after giving effect to any
withdrawals therefrom in accordance with Section 3.3(g) of this Series
Supplement) and pay to the Back-Up Disposition Agent and the Back-Up
Administrator, on a pro rata basis on such Payment Date an amount equal to the
least of (A) the Series 2010-1 Available Reserve Account Amount on such Payment
Date (after giving effect to any deposits thereto and withdrawals and releases
therefrom on such date), (B) an amount equal to the excess, if any, of (i) 0.70%
of the Series 2010-1 Required Asset Amount as of the date of the occurrence of
such Liquidation Event of Default or Limited Liquidation Event of Default over
(ii) the aggregate of the amounts previously withdrawn from the Series 2010-1
Reserve Account under this Section 3.3(h) in respect of fees and other amounts
due and owing to the Back-Up Administrator and Back-Up Disposition Agent and
(C) such

 

43



--------------------------------------------------------------------------------

insufficiency. The Trustee shall withdraw such amounts from the Series 2010-1
Reserve Account and pay or reimburse the Back-Up Disposition Agent and the
Back-Up Administrator.

Section 3.4. Payment of Note Interest. On each Payment Date, the Trustee shall,
in accordance with Section 6.1 of the Base Indenture, pay to the Series 2010-1
Noteholders from the Series 2010-1 Distribution Account the amount deposited in
the Series 2010-1 Distribution Account pursuant to Section 3.3 of this Series
Supplement in the order of priority set forth in Section 3.3(a) of this Series
Supplement.

Section 3.5. Payment of Note Principal.

(a) Monthly Payments During Series 2010-1 Rapid Amortization Period. Commencing
on the first Determination Date after the commencement of the Series 2010-1
Rapid Amortization Period and on each Determination Date thereafter, the
Administrator shall instruct the Trustee in writing pursuant to the
Administration Agreement with respect to the related Payment Date as to (w) the
amount allocated to the Series 2010-1 Notes pursuant to Section 3.2(b)(ii) of
this Series Supplement and any amounts allocated from the Series 2010-1 Excess
Collection Account to the Series 2010-1 Collection Account pursuant to
Section 3.2(e) of this Series Supplement and/or allocated to the Series 2010-1
Collection Account pursuant to Section 3.2(d) or Section 3.3(f) of this Series
Supplement, in each case, prior to such date and not previously deposited into
the Series 2010-1 Distribution Account for payment to the Series 2010-1
Noteholders, as the case may be, (x) any amounts to be withdrawn from the Series
2010-1 Reserve Account and deposited into the Series 2010-1 Distribution Account
pursuant to this Section 3.5, (y) any amounts to be drawn on the Series 2010-1
Letters of Credit (and/or withdrawn from the Series 2010-1 Cash Collateral
Account) pursuant to this Section 3.5 and (z) the amount of any demand to be
made under the Series 2010-1 Demand Note. On the Payment Date following each
such Determination Date during the Series 2010-1 Rapid Amortization Period, the
Trustee shall withdraw such amounts allocated to pay principal of the Series
2010-1 Notes from the Series 2010-1 Collection Account and deposit such amount
together with the proceeds of any demand made on the Series 2010-1 Demand Note
received during the period from but excluding the immediately preceding Payment
Date to and including such Payment Date into the Series 2010-1 Distribution
Account along with any other amounts deposited in the Series 2010-1 Distribution
Account for the payment of principal of such Series 2010-1 Notes pursuant to
Section 3.5(b) of this Series Supplement and any amounts deposited in the Series
2010-1 Distribution Account pursuant to Section 3.5(c) of this Series
Supplement, in each case during the related Series 2010-1 Rapid Amortization
Payment Period, which amount shall be paid pursuant to Section 3.5(d) of this
Series Supplement.

 

44



--------------------------------------------------------------------------------

(b) Principal Deficit Amount. If the Principal Deficit Amount is greater than
zero on any date or the Administrator determines that there exists a Series
2010-1 Lease Principal Payment Deficit, the Administrator shall promptly provide
written notice thereof to the Administrative Agent and the Trustee. On each
Payment Date on which the Principal Deficit Amount is greater than zero or a
Series 2010-1 Lease Principal Payment Deficit exists, amounts shall be
transferred to the Series 2010-1 Distribution Account as follows:

(i) Series 2010-1 Reserve Account Withdrawal. On each Payment Date on which the
Principal Deficit Amount is greater than zero, the Administrator shall instruct
the Trustee in writing prior to 11:00 a.m. (New York City time) on such Payment
Date, in the case of a Principal Deficit Amount resulting from a Series 2010-1
Lease Payment Deficit, or prior to 11:00 a.m. (New York City time) on the second
Business Day prior to such Payment Date, in the case of any other Principal
Deficit Amount, to withdraw from the Series 2010-1 Reserve Account, an amount
equal to the lesser of (x) such Principal Deficit Amount and (y) the Series
2010-1 Available Reserve Account Amount on such Payment Date (after giving
effect to any withdrawals from the Series 2010-1 Reserve Account on such Payment
Date pursuant to Section 3.3(c) of this Series Supplement), and deposit such
withdrawal in the Series 2010-1 Distribution Account on such Payment Date.

(ii) Principal Draws on Series 2010-1 Letters of Credit. If the Administrator
determines on any Payment Date that there exists a Series 2010-1 Lease Principal
Payment Deficit that exceeds the amount, if any, withdrawn from the Series
2010-1 Reserve Account in accordance with clause (i) of this Section 3.5(b),
then the Administrator shall instruct the Trustee in writing to draw on the
Series 2010-1 Letters of Credit, if any, in an amount equal to the least of
(1) the excess of the Series 2010-1 Lease Principal Payment Deficit over the
amount, if any, withdrawn from the Series 2010-1 Reserve Account in accordance
with clause (i) of this Section 3.5(b), (2) the Series 2010-1 Letter of Credit
Liquidity Amount (after giving effect to any drawings on the Series 2010-1
Letters of Credit on such Payment Date pursuant to Section 3.3(d) of this Series
Supplement) and (3) on any date that is prior to the Legal Final Payment Date
occurring during the period commencing on and including the date of the filing
by Zipcar of a petition for relief under Chapter 11 of the Bankruptcy Code to
but excluding the date on which Zipcar shall have resumed making all payments of
Monthly Variable Rent required to be made under the ZVF Lease, the excess, if
any, of the Principal Deficit Amount over the amount, if any, withdrawn from the
Series 2010-1 Reserve Account in accordance with clause (i) of this
Section 3.5(b). Upon receipt of a notice by the Trustee from the Administrator
in respect of a Series 2010-1 Lease Principal Payment Deficit on or prior to
10:30 a.m. (New York City time) on a Payment Date, the Trustee shall, by 12:00
p.m. (New York City time) on such Payment Date draw an amount as set forth in
such notice equal to the applicable amount set forth above on the Series 2010-1
Letters of Credit by presenting to each Series 2010-1 Letter of Credit Provider
a draft accompanied by a Series 2010-1 Certificate of Credit Demand and shall
cause the Series 2010-1 LOC Credit Disbursements to be deposited in the Series
2010-1 Distribution Account on such Payment Date; provided, however, that if the
Series 2010-1 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2010-1 Cash Collateral Account and
deposit in the Series 2010-1 Distribution Account an amount equal to the lesser
of (x) the Series

 

45



--------------------------------------------------------------------------------

2010-1 Cash Collateral Percentage on such Payment Date of the amount set forth
in the notice provided to the Trustee by the Administrator and (y) the Series
2010-1 Available Cash Collateral Account Amount on such Payment Date and draw an
amount equal to the remainder of such amount on the Series 2010-1 Letters of
Credit.

(iii) Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount on the next succeeding Payment Date
(after giving effect to the withdrawal from the Series 2010-1 Reserve Account on
such Payment Date pursuant to clause (i) of this Section 3.5(b) of this Series
Supplement and any drawings on the Series 2010-1 Letters of Credit on such
Payment Date pursuant to clause (ii) of this Section 3.5(b)) will be greater
than zero, then, prior to 10:00 a.m. (New York City time) on the second Business
Day prior to such Payment Date, the Administrator shall instruct the Trustee in
writing (and provide the requisite information to the Trustee) to deliver a
demand notice substantially in the form of Exhibit G-1 to this Series Supplement
(each a “Demand Notice”) on Zipcar for payment under the Series 2010-1 Demand
Note in an amount equal to the lesser of (i) the Principal Deficit Amount less
the amount to be deposited in the Series 2010-1 Distribution Account in
accordance with clauses (i) and/or (ii) of this Section 3.5(b) of this Series
Supplement and (ii) the principal amount of the Series 2010-1 Demand Note. The
Trustee shall, prior to 12:00 noon (New York City time) on the second Business
Day preceding such Payment Date, deliver such Demand Notice to Zipcar; provided,
however, that if an Event of Bankruptcy (or the occurrence of an event described
in clause (a) of the definition thereto, without the lapse of a period of 60
consecutive days) with respect to Zipcar shall have occurred and be continuing,
the Trustee shall not be required to deliver such Demand Notice to Zipcar. The
Trustee shall cause the proceeds of any demand on the Series 2010-1 Demand Note
to be deposited into the Series 2010-1 Distribution Account, and such proceeds
shall be treated as Principal Collections.

(iv) Letter of Credit Draw. If (1) the Trustee shall have delivered a Demand
Notice as provided in Section 3.5(b)(iii) of this Series Supplement and Zipcar
shall have failed to pay to the Trustee or deposit into the Series 2010-1
Distribution Account the amount specified in such Demand Notice in whole or in
part by 12:00 noon (New York City time) on the Business Day following the making
of the Demand Notice, (2) due to the occurrence of an Event of Bankruptcy (or
the occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to Zipcar,
the Trustee shall not have delivered such Demand Notice to Zipcar or (3) there
is a Preference Amount (of which the Trustee has actual knowledge or with
respect to which the Trustee has received written notice thereof), the Trustee
shall draw on the Series 2010-1 Letters of Credit, if any, by 12:00 p.m. (New
York City time) on such Business Day in an amount equal to the lesser of (A) the
amount that Zipcar failed to pay under the Series 2010-1 Demand Note, the amount
that the Trustee failed to demand for payment thereunder or the Preference
Amount, as the case may be; and (B) the Series 2010-1 Letter of Credit Amount on
such

 

46



--------------------------------------------------------------------------------

Business Day, by presenting to each Series 2010-1 Letter of Credit Provider a
draft accompanied by a Series 2010-1 Certificate of Unpaid Demand Note Demand
or, in the case of a Preference Amount, a Series 2010-1 Certificate of
Preference Payment Demand; provided, however that if the Series 2010-1 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2010-1 Cash Collateral Account and deposit in the Series 2010-1
Distribution Account an amount equal to the lesser of (x) the Series 2010-1 Cash
Collateral Percentage on such Business Day of the lesser of the amounts set
forth in clause (A) and (B) above and (y) the Series 2010-1 Available Cash
Collateral Account Amount on such Business Day and draw an amount equal to the
remainder of such amount on the Series 2010-1 Letters of Credit. The Trustee
shall deposit, or cause the deposit of, the proceeds of any such draw on the
Series 2010-1 Letters of Credit and the proceeds of any such withdrawal from the
Series 2010-1 Cash Collateral Account into the Series 2010-1 Distribution
Account and such proceeds shall be treated as Principal Collections.

(c) Legal Final Payment Dates. The Series 2010-1 Principal Amount shall be due
and payable on the Legal Final Payment Date. In connection therewith:

(i) Reserve Account Withdrawal. If the amount to be deposited in the Series
2010-1 Distribution Account in accordance with Section 3.5(a) of this Series
Supplement with respect to the Legal Final Payment Date together with any
amounts to be deposited therein in accordance with Section 3.5(b) of this Series
Supplement on the Legal Final Payment Date, in each case, to pay principal of
the Series 2010-1 Notes, is less than the Series 2010-1 Principal Amount on the
Legal Final Payment Date, prior to 10:30 a.m. (New York City time) on the second
Business Day prior to the Legal Final Payment Date, the Administrator shall
instruct the Trustee to withdraw from the Series 2010-1 Reserve Account, an
amount equal to the lesser of (i) the Series 2010-1 Available Reserve Account
Amount (after giving effect to any withdrawals from the Series 2010-1 Reserve
Account pursuant to Section 3.3(c) and Section 3.5(b)(i) of this Series
Supplement), and (ii) such insufficiency, and deposit such withdrawn amounts in
the Series 2010-1 Distribution Account on the Legal Final Payment Date. The
Trustee shall withdraw such amounts from the Series 2010-1 Reserve Account and
deposit such amounts in the Series 2010-1 Distribution Account on or prior to
the Legal Final Payment Date.

(ii) Demand Note Draw. If the amount to be deposited in the Series 2010-1
Distribution Account pursuant to Section 3.5(a) of this Series Supplement
together with any amounts to be deposited therein in accordance with
Section 3.5(b) and Section 3.5(c)(i) of this Series Supplement on the Legal
Final Payment Date is less than the Series 2010-1 Principal Amount, then, prior
to 10:00 a.m. (New York City time) on the second Business Day prior to the Legal
Final Payment Date, the Administrator shall instruct the Trustee in writing (and
provide the requisite information to the Trustee) to deliver a Demand Notice to
Zipcar for payment under the Series 2010-1 Demand Note in an amount equal to the
lesser of (i) such insufficiency and (ii) the principal amount of the Series

 

47



--------------------------------------------------------------------------------

2010-1 Demand Note. The Trustee shall, prior to 12:00 noon (New York City time)
on the second Business Day preceding the Legal Final Payment Date, deliver such
Demand Notice to Zipcar; provided, however, that if an Event of Bankruptcy (or
the occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to Zipcar
shall have occurred and be continuing, the Trustee shall not be required to
deliver such Demand Notice to Zipcar. The Trustee shall cause the proceeds of
any demand on the Series 2010-1 Demand Note to be deposited into the Series
2010-1 Distribution Account, and such proceeds shall be treated as Principal
Collections for all purposes hereunder.

(iii) Letter of Credit Draw. If (1) the Trustee shall have delivered a Demand
Notice as provided in Section 3.5(c)(ii) of this Series Supplement and Zipcar
shall have failed to pay to the Trustee or deposit into the Series 2010-1
Distribution Account the amount specified in such Demand Notice referred to in
Section 3.5(c)(ii) of this Series Supplement in whole or in part by 12:00 noon
(New York City time) on the Business Day following the making of the Demand
Notice, (2) due to the occurrence of an Event of Bankruptcy (or the occurrence
of an event described in clause (a) of the definition thereof, without the lapse
of a period of 60 consecutive days) with respect to Zipcar, the Trustee shall
not have delivered such Demand Notice to Zipcar or (3) there is a Preference
Amount, the Trustee shall draw on the Series 2010-1 Letters of Credit, if any,
by 3:00 p.m. (New York City time) on such Business Day an amount equal to the
lesser of (A) the amount that Zipcar failed to pay under the Series 2010-1
Demand Note (or the amount that the Trustee failed to demand for payment
thereunder) or the Preference Amount, as the case may be; and (B) the Series
2010-1 Letter of Credit Amount on such Business Day, by presenting to each
Series 2010-1 Letter of Credit Provider a draft accompanied by a Series 2010-1
Certificate of Unpaid Demand Note Demand or, in the case of a Preference Amount,
a Series 2010-1 Certificate of Preference Demand; provided, however that if the
Series 2010-1 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2010-1 Cash Collateral Account and
deposit in the Series 2010-1 Distribution Account an amount equal to the lesser
of (x) the Series 2010-1 Cash Collateral Percentage on such Business Day of the
lesser of the amounts set forth in clause (A) and (B) above and (y) the Series
2010-1 Available Cash Collateral Account Amount on such Business Day and draw an
amount equal to the remainder of such amount on the Series 2010-1 Letters of
Credit. The Trustee shall deposit, or cause the deposit of, the proceeds of any
such draw on the Series 2010-1 Letters of Credit and the proceeds of any such
withdrawal from the Series 2010-1 Cash Collateral Account into the Series 2010-1
Distribution Account and such proceeds shall be treated as Principal
Collections.

(d) Distribution. On each Payment Date occurring on or after the date a
withdrawal is made pursuant to Section 3.5(a) of this Series Supplement and any
amounts are deposited in the Series 2010-1 Distribution Account for the payment
of principal of such Series 2010-1 Notes pursuant to Section 3.5(b) of this
Series Supplement and/or Section 3.5(c) of this Series Supplement, the Trustee
shall in

 

48



--------------------------------------------------------------------------------

accordance with instructions of the Administrator, pursuant to and in accordance
with Section 6.1 of the Base Indenture, pay to the Series 2010-1 Noteholders the
amount deposited in the Series 2010-1 Distribution Account for the payment of
principal of the Series 2010-1 Notes held by such Series 2010-1 Noteholders
pursuant to Section 3.5(a) of this Series Supplement. After the commencement of
the Series 2010-1 Rapid Amortization Period and the payment in full of the
Series 2010-1 Principal Amount, any remaining Principal Collections allocated to
the Series 2010-1 Notes in accordance with Section 3.2(b) of this Series
Supplement shall be withdrawn from the Series 2010-1 Collection Account and/or
the Series 2010-1 Excess Collection Account and used to pay any remaining
amounts payable by the Issuer pursuant to this Series Supplement or the
applicable Series 2010-1 Note Purchase Agreement in accordance with the
priorities set forth in Sections 3.3(a) and (f) of this Series Supplement.

(e) Decreases. On any Business Day on which (i) a Mandatory Decrease pursuant to
Section 2.2(a) of this Series Supplement shall be required, the Trustee shall
withdraw from the Series 2010-1 Excess Collection Account in accordance with the
written instructions of the Administrator an amount equal to the lesser of
(x) the funds then allocated to the Series 2010-1 Excess Collection Account and
available for payment of such Mandatory Decrease pursuant to Section 3.2(e) of
this Series Supplement and (y) the amount of such Mandatory Decrease, and
distribute on a pro rata basis such amount to the Series 2010-1 Noteholders as a
payment of principal of the Series 2010-1 Notes, or (ii) a Voluntary Decrease
pursuant to Section 2.2(b) of this Series Supplement shall be declared, the
Trustee shall distribute the amounts withdrawn from the Series 2010-1 Excess
Collection Account (and available for payment of such Voluntary Decrease
pursuant to Section 3.2(e) of this Series Supplement) and/or the Series 2010-1
Collection Account (and available in such account for payment of principal of
the Series 2010-1 Notes) on a pro rata basis to the Series 2010-1 Noteholders as
a payment of principal of the Series 2010-1 Notes.

Section 3.6. Payment by Wire Transfer. On each Payment Date, pursuant to
Section 6.1 of the Base Indenture and Sections 3.4 and 3.5 hereof, the Trustee
shall cause the amounts (to the extent received by the Trustee) set forth in
Section 3.4 or 3.5 of this Series Supplement to be paid by wire transfer of
immediately available funds released from the Series 2010-1 Distribution Account
no later than 4:30 p.m. (New York City time) for credit to the account
designated by the Series 2010-1 Noteholders.

Section 3.7. The Administrator’s Failure to Instruct the Trustee to Make a
Deposit or Payment. If the Administrator fails to give instructions to make any
payment from or deposit into the Collection Account or any Series 2010-1 Series
Account required to be given by the Administrator, at the time specified in the
Administration Agreement or any other Related Document (including applicable
grace periods), the Trustee shall not be required to make such payment or
deposit into or from the Collection Account or such Series 2010-1 Series Account
without such instruction from the Administrator. When any payment or deposit, or
any demand on the Series 2010-1 Demand Note or any draw on the Series 2010-1
Letters of Credit is required to be made by the Trustee hereunder or under any
Related Document at or prior to a specified time, the Administrator shall
deliver any applicable written instructions with respect

 

49



--------------------------------------------------------------------------------

thereto reasonably in advance of such specified time. If the Administrator fails
to give instructions to draw on any Series 2010-1 Letters of Credit required to
be given by the Administrator, at the time specified in this Series Supplement,
the Trustee shall draw on such Series 2010-1 Letters of Credit without such
instruction from the Administrator, provided that the Administrator, upon
request of the Trustee, the Administrative Agent, or any Funding Agent, promptly
provides the Trustee with all information necessary to allow the Trustee to draw
on each such Series 2010-1 Letter of Credit.

Section 3.8. Series 2010-1 Reserve Account.

(a) Establishment of Series 2010-1 Reserve Account. ZVF has established and
maintained, and shall continue to maintain, in the name of the Trustee for the
benefit of the Series 2010-1 Noteholders an account (the “Series 2010-1 Reserve
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2010-1 Noteholders. The Series
2010-1 Reserve Account shall be an Eligible Deposit Account. If the Series
2010-1 Reserve Account is at any time no longer an Eligible Deposit Account, ZVF
shall, within 10 Business Days of obtaining knowledge that the Series 2010-1
Reserve Account is no longer an Eligible Deposit Account, establish a new Series
2010-1 Reserve Account that is an Eligible Deposit Account and shall instruct
the Trustee in writing to transfer all cash and investments from the
non-qualifying Series 2010-1 Reserve Account into the new Series 2010-1 Reserve
Account. Initially, the Series 2010-1 Reserve Account will be established with
the Trustee.

(b) Administration of the Series 2010-1 Reserve Account. ZVF may instruct (by
standing instructions or otherwise) the institution maintaining the Series
2010-1 Reserve Account to invest funds on deposit in the Series 2010-1 Reserve
Account from time to time in Permitted Investments; provided, however, that any
such investment shall mature not later than the Business Day prior to the first
Payment Date following the date on which such funds were received (including
funds received upon a payment in respect of a Permitted Investment made with
funds on deposit in the Series 2010-1 Reserve Account). ZVF shall not direct the
Trustee to dispose of (or permit the disposal of) any Permitted Investments
prior to the maturity thereof to the extent such disposal would result in a loss
of the initial purchase price of such Permitted Investment. In the absence of
written investment instructions hereunder, funds on deposit in the Series 2010-1
Reserve Account shall remain uninvested.

(c) Earnings from Series 2010-1 Reserve Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2010-1
Reserve Account shall be deemed to be on deposit therein and available for
distribution unless previously distributed pursuant to the terms hereof.

(d) Series 2010-1 Reserve Account Constitutes Additional Collateral for Series
2010-1 Notes. In order to secure and provide for the repayment and payment of
the Note Obligations with respect to the Series 2010-1 Notes, ZVF hereby grants
a security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2010-1 Noteholders, all of ZVF’s
right, title and interest in and to

 

50



--------------------------------------------------------------------------------

the following (whether now or hereafter existing or acquired): (i) the Series
2010-1 Reserve Account, including any security entitlement thereto; (ii) all
funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2010-1
Reserve Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the Series
2010-1 Reserve Account, whether constituting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Series 2010-1 Reserve Account, the funds on deposit therein from time to
time or the investments made with such funds; and (vi) all proceeds of any and
all of the foregoing, including cash (the items in the foregoing clauses
(i) through (vi) are referred to, collectively, as the “Series 2010-1 Reserve
Account Collateral”).

(e) Series 2010-1 Reserve Account Surplus. In the event that the Series 2010-1
Reserve Account Surplus on any Payment Date is greater than zero, the Trustee,
acting in accordance with the written instructions of the Administrator (with a
copy to the Administrative Agent), shall withdraw from the Series 2010-1 Reserve
Account an amount equal to the Series 2010-1 Reserve Account Surplus and pay
such Series 2010-1 Reserve Account Surplus to ZVF.

(f) Termination of Series 2010-1 Reserve Account. On or after the first date on
which there are no Series 2010-1 Notes Outstanding, the Trustee, acting in
accordance with the written instructions of the Administrator, shall withdraw
from the Series 2010-1 Reserve Account all remaining amounts on deposit therein
for payment to ZVF.

Section 3.9. Series 2010-1 Letters of Credit and Series 2010-1 Cash Collateral
Accounts.

(a) Series 2010-1 Cash Collateral Account Constitutes Additional Collateral for
Series 2010-1 Notes. In order to secure and provide for the repayment and
payment of the Note Obligations with respect to the Series 2010-1 Notes, ZVF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2010-1 Noteholders, all
of ZVF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2010-1 Cash Collateral Account,
including any security entitlement thereto; (ii) all funds on deposit in the
Series 2010-1 Cash Collateral Account from time to time; (iii) all certificates
and instruments, if any, representing or evidencing any or all of the Series
2010-1 Cash Collateral Account or the funds on deposit therein from time to
time; (iv) all investments made at any time and from time to time with monies in
the Series 2010-1 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (v) all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for the Series 2010-1 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vi) all
proceeds of any and all of the foregoing, including cash (the items in the
foregoing clauses (i) through (vi) are referred to, collectively, as the “Series
2010-1 Cash Collateral Account Collateral”).

 

51



--------------------------------------------------------------------------------

(b) Series 2010-1 Letter of Credit Expiration Date. If prior to the date which
is sixteen (16) Business Days prior to the then scheduled Series 2010-1 Letter
of Credit Expiration Date with respect to any Series 2010-1 Letter of Credit,
excluding the amount available to be drawn under such Series 2010-1 Letter of
Credit but taking into account each substitute Series 2010-1 Letter of Credit
which has been obtained from a Series 2010-1 Eligible Letter of Credit Provider
and is in full force and effect on such date, (i) the Series 2010-1 Adjusted
Enhancement Amount would be equal to or greater than the Series 2010-1 Required
Enhancement Amount, (ii) the Series 2010-1 Adjusted Liquidity Amount would be
equal to or greater than the Series 2010-1 Required Liquidity Amount, or
(iii) the Series 2010-1 Letter of Credit Liquidity Amount would be equal to or
greater than the Series 2010-1 Demand Note Payment Amount, then the
Administrator shall notify the Trustee and the Administrative Agent in writing
no later than fifteen (15) Business Days prior to such Series 2010-1 Letter of
Credit Expiration Date of such determination. If prior to the date which is
sixteen (16) Business Days prior to the then scheduled Series 2010-1 Letter of
Credit Expiration Date with respect to any Series 2010-1 Letter of Credit,
excluding such Series 2010-1 Letter of Credit but taking into account any
substitute Series 2010-1 Letter of Credit which has been obtained from a Series
2010-1 Eligible Letter of Credit Provider and is in full force and effect on
such date, (i) the Series 2010-1 Adjusted Enhancement Amount would be less than
the Series 2010-1 Required Enhancement Amount, (ii) the Series 2010-1 Adjusted
Liquidity Amount would be less than the Series 2010-1 Required Liquidity Amount,
or (iii) the Series 2010-1 Letter of Credit Liquidity Amount would be less than
the Series 2010-1 Demand Note Payment Amount, then the Administrator shall
notify the Trustee and the Administrative Agent in writing no later than fifteen
(15) Business Days prior to such Series 2010-1 Letter of Credit Expiration Date
of (x) the greatest of (A) the excess, if any, of the Series 2010-1 Required
Enhancement Amount over the Series 2010-1 Adjusted Enhancement Amount, excluding
such Series 2010-1 Letter of Credit but taking into account any substitute
Series 2010-1 Letter of Credit which has been obtained from a Series 2010-1
Eligible Letter of Credit Provider and is in full force and effect on such date,
(B) the excess, if any, of the Series 2010-1 Required Liquidity Amount over the
Series 2010-1 Adjusted Liquidity Amount, excluding such Series 2010-1 Letter of
Credit but taking into account each substitute Series 2010-1 Letter of Credit
which has been obtained from a Series 2010-1 Eligible Letter of Credit Provider
and is in full force and effect on such date, and (C) the excess, if any, of the
Series 2010-1 Demand Note Payment Amount over the Series 2010-1 Letter of Credit
Liquidity Amount, excluding such Series 2010-1 Letter of Credit but taking into
account each substitute Series 2010-1 Letter of Credit which has been obtained
from a Series 2010-1 Eligible Letter of Credit Provider and is in full force and
effect on such date, and (y) the amount available to be drawn on such expiring
Series 2010-1 Letter of Credit on such date. Upon receipt of such notice by the
Trustee on or prior to 10:30 a.m. (New York City time) on any Business Day, the
Trustee shall, by 12:00 p.m. (New York City time) on such Business Day (or, in
the case of any notice given to the Trustee after 10:30 a.m. (New York City
time), by 12:00 p.m. (New York City time) on the next following Business Day),
draw the lesser of the amounts set forth in clauses (x) and (y) above on such
Series 2010-1 Letter of Credit by presenting a

 

52



--------------------------------------------------------------------------------

draft accompanied by a Series 2010-1 Certificate of Termination Demand and shall
cause the Series 2010-1 LOC Termination Disbursements to be deposited in the
Series 2010-1 Cash Collateral Account. If the Trustee does not receive the
notice from the Administrator described above on or prior to the date that is
fifteen (15) Business Days prior to each Series 2010-1 Letter of Credit
Expiration Date, the Trustee shall, by 12:00 p.m. (New York City time) on such
Business Day draw the full amount of such Series 2010-1 Letter of Credit by
presenting a draft accompanied by a Series 2010-1 Certificate of Termination
Demand and shall cause the Series 2010-1 LOC Termination Disbursements to be
deposited in the applicable Series 2010-1 Cash Collateral Account.

(c) Series 2010-1 Letter of Credit Providers. The Administrator shall notify the
Trustee and the Administrative Agent in writing within one Business Day of
becoming aware that the short-term debt credit rating of any Series 2010-1
Letter of Credit Provider has fallen below “P-1” as determined by Moody’s or
“A-1” as determined by Standard & Poor’s or the long-term debt credit rating of
any Series 2010-1 Letter of Credit Provider has fallen below “A1” as determined
by Moody’s or “A” as determined by Standard & Poor’s (with respect to any Series
2010-1 Letter of Credit Provider, a “Series 2010-1 Downgrade Event”). On the
thirtieth (30th) day after the occurrence of a Series 2010-1 Downgrade Event
with respect to any Series 2010-1 Letter of Credit Provider, the Administrator
shall notify the Trustee and the Administrative Agent in writing on such date of
(i) the greatest of (A) the excess, if any, of the Series 2010-1 Required
Enhancement Amount over the Series 2010-1 Adjusted Enhancement Amount, excluding
the available amount under the Series 2010-1 Letter of Credit issued by such
Series 2010-1 Letter of Credit Provider, on such date, (B) the excess, if any,
of the Series 2010-1 Required Liquidity Amount over the Series 2010-1 Adjusted
Liquidity Amount, excluding the available amount under such Series 2010-1 Letter
of Credit, on such date, and (C) the excess, if any, of the Series 2010-1 Demand
Note Payment Amount over the Series 2010-1 Letter of Credit Liquidity Amount,
excluding the available amount under such Series 2010-1 Letter of Credit, on
such date, and (ii) the amount available to be drawn on such Series 2010-1
Letter of Credit on such date. Upon receipt of such notice by the Trustee on or
prior to 10:30 a.m. (New York City time) on any Business Day, the Trustee shall,
by 12:00 p.m. (New York City time) on such Business Day (or, in the case of any
notice given to the Trustee after 10:30 a.m. (New York City time), by 12:00 p.m.
(New York City time) on the next following Business Day), draw on such Series
2010-1 Letter of Credit in an amount equal to the lesser of the amount in clause
(i) or clause (ii) of the immediately preceding sentence on such Business Day by
presenting a draft accompanied by a Series 2010-1 Certificate of Termination
Demand and shall cause the Series 2010-1 LOC Termination Disbursement to be
deposited in a Series 2010-1 Cash Collateral Account.

(d) Reductions in Stated Amounts of the Series 2010-1 Letters of Credit. If the
Trustee receives a written notice from the Lessee, substantially in the form of
Exhibit D to this Series Supplement, requesting a reduction in the stated amount
of any Series 2010-1 Letter of Credit, the Trustee shall within two Business
Days of the receipt of such notice deliver to the Series 2010-1 Letter of Credit
Provider who issued such Series 2010-1 Letter of Credit a Series 2010-1 Notice
of Reduction requesting a reduction in the stated amount of such Series 2010-1
Letter of Credit in the amount requested in

 

53



--------------------------------------------------------------------------------

such notice effective on the date set forth in such notice, provided that on
such effective date, after giving effect to the requested reduction in the
stated amount of such Series 2010-1 Letter of Credit, (i) the Series 2010-1
Adjusted Enhancement Amount will equal or exceed the Series 2010-1 Required
Enhancement Amount, (ii) the Series 2010-1 Adjusted Liquidity Amount will equal
or exceed the Series 2010-1 Required Liquidity Amount, and (iii) the Series
2010-1 Letter of Credit Liquidity Amount will equal or exceed the Series 2010-1
Demand Note Payment Amount; provided, further that the Trustee shall not be
required to determine compliance with the foregoing clauses (i) through (iii).

(e) Draws on the Series 2010-1 Letters of Credit. If there is more than one
Series 2010-1 Letter of Credit on the date of any draw on the Series 2010-1
Letters of Credit pursuant to the terms of this Series Supplement (other than
pursuant to Sections 3.9(b) and (c) of this Series Supplement), the
Administrator shall instruct the Trustee, in writing, to draw on each Series
2010-1 Letter of Credit in an amount equal to the Pro Rata Share of the Series
2010-1 Letter of Credit Provider issuing such Series 2010-1 Letter of Credit of
the amount of such draw on the Series 2010-1 Letters of Credit.

(f) Establishment of Series 2010-1 Cash Collateral Account. On or prior to the
date of any drawing under a Series 2010-1 Letter of Credit pursuant to
Section 3.9(b) or (c) of this Series Supplement, ZVF shall establish and
maintain in the name of the Trustee for the benefit of the Series 2010-1
Noteholders, an account (the “Series 2010-1 Cash Collateral Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2010-1 Noteholders. The Series 2010-1 Cash Collateral
Account shall be an Eligible Deposit Account. If the Series 2010-1 Cash
Collateral Account is at any time no longer an Eligible Deposit Account, ZVF
shall, within 10 Business Days of obtaining knowledge that the Series 2010-1
Cash Collateral Account is no longer an Eligible Deposit Account, establish a
new Series 2010-1 Cash Collateral Account that is an Eligible Deposit Account
and shall instruct the Trustee in writing to transfer all cash and investments
from the non-qualifying Series 2010-1 Cash Collateral Account into the new
Series 2010-1 Cash Collateral Account

(g) Administration of the Series 2010-1 Cash Collateral Account. ZVF may
instruct (by standing instructions or otherwise) the institution maintaining a
Series 2010-1 Cash Collateral Account to invest funds on deposit in a Series
2010-1 Cash Collateral Account from time to time in Permitted Investments. Any
investment of funds on deposit in a Series 2010-1 Cash Collateral Account shall
mature not later than the Business Day prior to the first Payment Date following
the date on which such funds were received (including funds received upon a
payment in respect of a Permitted Investment made with funds on deposit in a
Series 2010-1 Cash Collateral Account). ZVF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
initial purchase price of such Permitted Investment. In the absence of written
investment instructions hereunder, funds on deposit in a Series 2010-1 Cash
Collateral Account shall remain uninvested.

 

54



--------------------------------------------------------------------------------

(h) Earnings from Series 2010-1 Cash Collateral Account. All Series 2010-1 Cash
Collateral Account Interest and Earnings shall be deemed to be on deposit
therein and available for distribution unless previously distributed pursuant to
the terms hereof.

(i) Series 2010-1 Cash Collateral Account Surplus. In the event that the Series
2010-1 Cash Collateral Account Surplus on any Payment Date is greater than zero,
the Administrator may direct the Trustee to, and the Trustee, acting in
accordance with the written instructions of the Administrator (with a copy to
the Administrative Agent), shall, subject to the limitations set forth in this
Section 3.9(i), withdraw the amount specified by the Administrator from the
Series 2010-1 Cash Collateral Account specified by the Administrator and apply
such amount in accordance with the terms of this Section 3.9(i). The amount of
any such withdrawal from the Series 2010-1 Cash Collateral Account shall be
limited to the least of (a) the Series 2010-1 Available Cash Collateral Account
Amount on such Payment Date, (b) the Series 2010-1 Cash Collateral Account
Surplus on such Payment Date and (c) the excess, if any, of the Series 2010-1
Letter of Credit Liquidity Amount on such Payment Date over the Series 2010-1
Demand Note Payment Amount on such Payment Date. Any amounts withdrawn from the
Series 2010-1 Cash Collateral Account pursuant to this Section 3.9(i) shall be
paid: first, to the Series 2010-1 Letter of Credit Providers, to the extent that
there are unreimbursed Series 2010-1 Disbursements due and owing to such Series
2010-1 Letter of Credit Providers in respect of the Series 2010-1 Letters of
Credit, for application in accordance with the provisions of the respective
Series 2010-1 Letter of Credit Reimbursement Agreement, and second, to ZVF any
remaining amounts.

(j) Termination of Series 2010-1 Cash Collateral Account. Upon the termination
of this Series Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts due and owing to the Series 2010-1 Noteholders and
payable from the Series 2010-1 Cash Collateral Account as provided herein, shall
withdraw from such Series 2010-1 Cash Collateral Account all amounts on deposit
therein and shall pay such amounts, first, pro rata to the Series 2010-1 Letter
of Credit Providers, to the extent that there are unreimbursed Series 2010-1
Disbursements due and owing to such Series 2010-1 Letter of Credit Providers,
for application in accordance with the provisions of the respective Series
2010-1 Letters of Credit, and second, to ZVF any remaining amounts.

Section 3.10. Series 2010-1 Distribution Account.

(a) Establishment of Series 2010-1 Distribution Account. The Trustee has
established and maintained and shall continue to maintain, in the name of the
Trustee for the benefit of the Series 2010-1 Noteholders an account (the “Series
2010-1 Distribution Account”), bearing a designation clearly indicating that the
funds deposited therein are held for the benefit of the Series 2010-1
Noteholders. The Series 2010-1 Distribution Account shall be an Eligible Deposit
Account. If the Series 2010-1 Distribution Account is at any time no longer an
Eligible Deposit Account, ZVF shall, within 10 Business Days of obtaining
knowledge that the Series 2010-1 Distribution Account is no longer an Eligible
Deposit Account, establish a new Series 2010-1

 

55



--------------------------------------------------------------------------------

Distribution Account that is an Eligible Deposit Account and shall instruct the
Trustee in writing to transfer all cash and investments from the non-qualifying
Series 2010-1 Distribution Account into the new Series 2010-1 Distribution
Account. Initially, the Series 2010-1 Distribution Account will be established
with the Trustee.

(b) Administration of the Series 2010-1 Distribution Account. The Administrator
may instruct the institution maintaining the Series 2010-1 Distribution Account
in writing to invest funds on deposit in the Series 2010-1 Distribution Account
from time to time in Permitted Investments; provided, however, that any such
investment shall mature not later than the Business Day prior to the Payment
Date following the date on which such funds were received (including funds
received upon a payment in respect of a Permitted Investment made with funds on
deposit in the Series 2010-1 Distribution Account). All such Permitted
Investments will be credited to the Series 2010-1 Distribution Account. ZVF
shall not direct the Trustee to dispose of (or permit the disposal of) any
Permitted Investments prior to the maturity thereof to the extent such disposal
would result in a loss of the initial purchase price of such Permitted
Investment. In the absence of written investment instructions hereunder, funds
on deposit in the Series 2010-1 Distribution Account shall remain uninvested.

(c) Earnings from Series 2010-1 Distribution Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2010-1 Distribution Account shall be deemed to be on deposit and available for
distribution unless previously distributed pursuant to the terms hereof.

(d) Series 2010-1 Distribution Account Constitutes Additional Collateral for
Series 2010-1 Notes. In order to secure and provide for the repayment and
payment of the Note Obligations with respect to the Series 2010-1 Notes, ZVF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2010-1 Noteholders, all
of ZVF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2010-1 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2010-1 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2010-1 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2010-1
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including cash (the items in the foregoing clauses (i) through
(vi) are referred to, collectively, as the “Series 2010-1 Distribution Account
Collateral”).

Section 3.11. Trustee as Securities Intermediary.

(a) The Trustee or other Person holding the Series 2010-1 Collection Account,
the Series 2010-1 Excess Collection Account, the Series 2010-1 Accrued

 

56



--------------------------------------------------------------------------------

Interest Account, the Series 2010-1 Reserve Account, the Series 2010-1 Cash
Collateral Account or the Series 2010-1 Distribution Account (each a “Series
2010-1 Designated Account”) shall be the “securities intermediary” (as defined
in Section 8-102 of the UCC in effect in the State of New York (the “New York
UCC”) and a “bank” (as defined in Section 9-102 of the New York UCC), in such
capacities, the “Securities Intermediary”). As of the date hereof, the Trustee
shall be the Securities Intermediary. If the Securities Intermediary in respect
of any Series 2010-1 Designated Account is not the Trustee, ZVF shall obtain the
express agreement of such Person to the obligations of the Securities
Intermediary set forth in this Section 3.11.

(b) The Securities Intermediary agrees that:

(i) The Series 2010-1 Designated Accounts are accounts to which “financial
assets” within the meaning of Section 8-102(a)(9) (“Financial Assets”) of the
New York UCC are or will be credited;

(ii) All securities or other property underlying any Financial Assets credited
to any Series 2010-1 Designated Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any Financial Asset credited to any Series
2010-1 Designated Account be registered in the name of ZVF, payable to the order
of ZVF or specially endorsed to ZVF;

(iii) All property delivered to the Securities Intermediary pursuant to this
Series Supplement will be promptly credited to the appropriate Series 2010-1
Designated Account;

(iv) Each item of property (whether investment property, security, instrument or
cash) credited to a Series 2010-1 Designated Account shall be treated as a
Financial Asset;

(v) If at any time the Securities Intermediary shall receive any order from the
Trustee directing transfer or redemption of any Financial Asset relating to the
Series 2010-1 Designated Accounts or instructions from the Trustee with respect
to the Series 2010-1 Designated Accounts, the Securities Intermediary shall
comply with such entitlement order or instruction without further consent by ZVF
or the Administrator;

(vi) The Series 2010-1 Designated Accounts shall be governed by the laws of the
State of New York, regardless of any provision of any other agreement. For
purposes of the UCC, including Section 8-110 and Section 9-304 thereof, New York
shall be deemed to the Securities Intermediary’s jurisdiction and the Series
2010-1 Designated Accounts (as well as the “securities entitlements” (as defined
in Section 8-102(a)(17) of the New York UCC) related thereto) shall be governed
by the laws of the State of New York;

 

57



--------------------------------------------------------------------------------

(vii) The Securities Intermediary has not entered into, and until termination of
this Series Supplement, will not enter into, any agreement with any other Person
relating to the Series 2010-1 Designated Accounts and/or any Financial Assets
credited thereto pursuant to which it has agreed to comply with entitlement
orders (as defined in Section 8-102(a)(8) of the New York UCC) or instructions
of such other Person and the Securities Intermediary has not entered into, and
until the termination of this Series Supplement will not enter into, any
agreement with ZVF purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders or instructions as set
forth in Section 3.11(b)(v) of this Series Supplement; and

(viii) Except for the claims and interest of the Trustee and ZVF in the Series
2010-1 Designated Accounts, the Securities Intermediary knows of no claim to, or
interest, in the Series 2010-1 Designated Accounts or in any Financial Asset
credited thereto. If the Securities Intermediary has actual knowledge of the
assertion by any other person of any lien, encumbrance, or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against any Series 2010-1 Designated Account or in any
Financial Asset carried therein, the Securities Intermediary will promptly
notify the Trustee, the Administrator and ZVF thereof.

(c) The Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Series 2010-1 Designated Accounts and in all
proceeds thereof, and shall be the only person authorized to originate
entitlement orders or instructions in respect of the Series 2010-1 Designated
Accounts.

Section 3.12. Series 2010-1 Interest Rate Caps.

(a) On May 27, 2010 ZVF acquired the Series 2010-1 Interest Rate Caps from an
Eligible Interest Rate Cap Provider with the aggregate notional amount of all
Series 2010-1 Interest Rate Caps equal to $50,000,000. The aggregate notional
amount of all Series 2010-1 Interest Rate Caps may be reduced to the extent that
the Series 2010-1 Maximum Principal Amount is reduced but shall not at any time
during the Series 2010-1 Revolving Period be less than the Series 2010-1 Maximum
Principal Amount at such time. ZVF shall acquire one or more additional Series
2010-1 Interest Rate Caps in connection with any increase of the Series 2010-1
Maximum Principal Amount such that the aggregate notional amounts of all Series
2010-1 Interest Rate Caps shall equal the Series 2010-1 Maximum Principal Amount
after giving effect to such increase. Following the end of the Series 2010-1
Revolving Period, the aggregate notional amount of the Series 2010-1 Interest
Rate Caps may be reduced to an amount agreed to between ZVF and the
Administrative Agent, which amount as of any date of determination shall not be
less than the Series 2010-1 Principal Amount as of such date. The strike rate of
each Series 2010-1 Interest Rate Cap shall not be greater than 5.0%. Each Series
2010-1 Interest Rate Cap shall have a term of at least until the Series 2010-1
Expected Final Payment Date.

 

58



--------------------------------------------------------------------------------

(b) If, at any time, an Interest Rate Cap Provider (and, if the present and
future obligations of an Interest Rate Cap Provider under its Series 2010-1
Interest Rate Cap are guaranteed pursuant to a guarantee, the related guarantor)
fails to satisfy the Required Ratings, then, the Interest Rate Cap Provider will
be required, pursuant to the terms of the related Series 2010-1 Interest Rate
Cap, at such Interest Rate Cap Provider’s expense, to post and maintain
collateral pursuant to a credit support annex entered into in connection with
the Series 2010-1 Interest Rate Cap (the “Credit Support Annex”) in form and
substance reasonably satisfactory to the Administrative Agent;

(c) If ZVF is unable to cause such Interest Rate Cap Provider to take any of the
actions described in this Section 3.12 after making commercially reasonable
efforts, ZVF will obtain a replacement Series 2010-1 Interest Rate Cap at the
expense of the replaced Interest Rate Cap Provider or, if the replaced Interest
Rate Cap Provider fails to make such payment, at the expense of ZVF (in which
event, such amount will be considered Indenture Carrying Charges and paid solely
from Interest Collections available pursuant to Section 3.3(f) of this Series
Supplement).

(d) Each Series 2010-1 Noteholder by its acceptance of a Series 2010-1 Note
hereby acknowledges and agrees, and directs the Trustee to acknowledge and
agree, and the Trustee, at such direction, hereby acknowledges and agrees, that
any collateral posted by an Interest Rate Cap Provider pursuant to clause
(b) above (A) is collateral solely for the obligations of such Interest Rate Cap
Provider under its Series 2010-1 Interest Rate Cap, (B) does not constitute
collateral for the Series 2010-1 Notes (provided that in order to secure and
provide for the payment of the Note Obligations with respect to the Series
2010-1 Notes, ZVF has pledged each Series 2010-1 Interest Rate Cap and its
security interest in any collateral posted in connection therewith as collateral
for the Series 2010-1 Notes), and (C) will in no event be available to satisfy
any obligations of ZVF hereunder or otherwise unless and until such Interest
Rate Cap Provider defaults in its obligations under its Series 2010-1 Interest
Rate Cap and such collateral is applied in accordance with the terms of such
Series 2010-1 Interest Rate Cap to satisfy such defaulted obligations of such
Interest Rate Cap Provider.

(e) ZVF shall require all proceeds of each Series 2010-1 Interest Rate Cap
(including amounts received in respect of the obligations of the related
Interest Rate Cap Provider from a guarantor or from the application of
collateral posted by such Interest Rate Cap Provider) to be paid to the
Collection Account, and the Trustee shall allocate all such proceeds to the
Series 2010-1 Accrued Interest Account in accordance with Section 3.2 of this
Series Supplement.

(f) To secure payment of the Note Obligations with respect to the Series 2010-1
Notes, ZVF hereby grants a security interest in, and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2010-1
Noteholders, all of ZVF’s right, title and interest, whether now or hereafter
existing or acquired, in the Series 2010-1 Interest Rate Caps and all proceeds
thereof.

 

59



--------------------------------------------------------------------------------

Section 3.13. Series 2010-1 Demand Note Constitutes Additional Collateral for
Series 2010-1 Notes.

(a) In order to secure and provide for the repayment and payment of the Note
Obligations with respect to the Series 2010-1 Notes, ZVF hereby grants a
security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2010-1 Noteholders, all of ZVF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired): (i) the Series 2010-1 Demand Note; (ii) all certificates
and instruments, if any, representing or evidencing the Series 2010-1 Demand
Note; and (iii) all proceeds of any and all of the foregoing, including cash. On
the Series 2010-1 Closing Date, ZVF delivered to the Trustee, for the benefit of
the Series 2010-1 Noteholders, the Series 2010-1 Demand Note, endorsed in blank.
The Trustee, for the benefit of the Series 2010-1 Noteholders, shall be the only
Person authorized to make a demand for payment on the Series 2010-1 Demand Note.

(b) Other than pursuant to a payment made upon a demand thereon by the Trustee,
ZVF shall not reduce the amount of the Series 2010-1 Demand Note or forgive
amounts payable thereunder so that the outstanding principal amount of the
Series 2010-1 Demand Note after such reduction or forgiveness is less than the
Series 2010-1 Letter of Credit Liquidity Amount. ZVF shall not agree, to any
amendment of the Series 2010-1 Demand Note without first obtaining the prior
written consent of the Administrative Agent.

(c) Other than pursuant to a demand thereon pursuant to Section 3.5(b) or (c) of
this Series Supplement, ZVF shall not reduce the amount of the Series 2010-1
Demand Note or forgive amounts payable thereunder so that the outstanding
principal amount of the Series 2010-1 Demand Note after such forgiveness or
reduction is less than the greater of (i) the Series 2010-1 Letter of Credit
Liquidity Amount and (ii) an amount equal to 3.00% of the Series 2010-1
Principal Amount.

ARTICLE IV

AMORTIZATION EVENTS

In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, the following shall be Amortization Events with respect to the Series
2010-1 Notes and shall constitute the Amortization Events set forth in
Section 9.1(j) of the Base Indenture with respect to the Series 2010-1 Notes:

(a) ZVF defaults in the payment of any interest on, or other amount payable in
respect of, the Series 2010-1 Notes (other than the payments described in
clauses (e) and (f) below) when the same becomes due and payable and such
default continues for a period of three (3) Business Days;

(b) a Change of Control shall have occurred;

(c) a Series 2010-1 Enhancement Deficiency shall occur and continue for at least
three (3) Business Days;

 

60



--------------------------------------------------------------------------------

(d) a Series 2010-1 Liquidity Deficiency shall occur and continue for at least
three (3) Business Days;

(e) all principal of and interest on the Series 2010-1 Notes is not paid in full
on or before the Series 2010-1 Expected Final Payment Date;

(f) all principal of and interest on the Series 2010-1 Notes is not paid in full
on or before the Series 2010-1 Commitment Termination Date;

(g) the Series 2010-1 Asset Amount shall be less than the Series 2010-1 Required
Asset Amount for at least three (3) Business Days;

(h) the Principal Deficit Amount shall be greater than zero;

(i) the Collection Account, any Collateral Account, any Series 2010-1 Series
Account, the Series 2010-1 Distribution Account shall be subject to an
injunction, estoppel or other stay or a Lien (other than a Permitted Lien) and
30 days shall have elapsed without such Lien having been released or discharged;

(j) (A) the Series 2010-1 Reserve Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than a Permitted Lien) for at least
three (3) Business Days or (B) the Trustee shall cease to have a valid and
perfected first priority security interest in the Series 2010-1 Reserve Account
Collateral (or any of the Lessee, ZVF or any Affiliate of either so asserts in
writing) and, in each case, either (x) a Series 2010-1 Enhancement Deficiency
would result from excluding the Series 2010-1 Available Reserve Account Amount
from the Series 2010-1 Enhancement Amount or (y) the Series 2010-1 Adjusted
Liquidity Amount, excluding therefrom the Series 2010-1 Available Reserve
Account Amount, would be less than the Series 2010-1 Required Liquidity Amount;

(k) from and after the funding of the Series 2010-1 Cash Collateral Account,
(A) the Series 2010-1 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than a Permitted Lien) for at least
three (3) Business Days or (B) the Trustee shall cease to have a valid and
perfected first priority security interest in the Series 2010-1 Cash Collateral
Account Collateral (or any of the Lessee, ZVF or any Affiliate of either so
asserts in writing) and, in each case, either (x) a Series 2010-1 Enhancement
Deficiency would result from excluding the Series 2010-1 Available Cash
Collateral Account Amount from the Series 2010-1 Enhancement Amount or (y) the
Series 2010-1 Adjusted Liquidity Amount, excluding therefrom the Series 2010-1
Available Cash Collateral Account Amount, would be less than the Series 2010-1
Required Liquidity Amount;

(l) ZVF shall fail to acquire and maintain in force one or more Series 2010-1
Interest Rate Caps at the times and in the notional amounts required by the
terms of Section 3.12 of this Series Supplement or at any time any such Series
2010-1 Interest Rate Caps shall fail to be enforceable against the applicable
Interest Rate Cap Provider;

 

61



--------------------------------------------------------------------------------

(m) the Trustee shall for any reason cease to have a valid and perfected first
priority security interest in the Series 2010-1 Collateral (other than the
Series 2010-1 Reserve Account Collateral and the Series 2010-1 Cash Collateral
Account Collateral) or any of the Lessee, ZVF or any Affiliate of either so
asserts in writing;

(n) ZVF fails to comply with any of its other agreements or covenants in, or
provisions of, the Series 2010-1 Notes, the Indenture, this Series Supplement or
any other Related Document (other than any covenants expressly described
elsewhere in this Article IV) and the failure to so comply materially and
adversely affects the interests of the Series 2010-1 Noteholders and continues
to materially and adversely affect the interests of the Series 2010-1
Noteholders for a period of thirty (30) days after the earlier of (i) the date
on which ZVF obtains knowledge thereof or (ii) the date on which written notice
of such failure, requiring the same to be remedied, shall have been given to ZVF
by the Trustee or to ZVF and the Trustee by the Administrative Agent or the
Required Noteholders with respect to the Series 2010-1 Notes;

(o) any representation made by ZVF in the Indenture, this Series Supplement or
any other Related Document is false and such false representation materially and
adversely affects the interests of the Series 2010-1 Noteholders and such false
representation is not cured for a period of thirty (30) days after the earlier
of (i) the date on which ZVF obtains knowledge thereof or (ii) the date that
written notice thereof is given to ZVF by the Trustee or to ZVF and the Trustee
by the Administrative Agent or the Required Noteholders with respect to the
Series 2010-1 Notes;

(p) the Administrator fails to comply with any of its other agreements or
covenants in, or provisions of, any Related Document (other than any covenants
expressly described elsewhere in this Article IV) or any representation made by
the Administrator in any Related Document is false and the failure to so comply
or such false representation, as the case may be, materially and adversely
affects the interests of the Series 2010-1 Noteholders and continues to
materially and adversely affect the interests of the Series 2010-1 Noteholders
for a period of thirty (30) days after the earlier of (i) the date on which the
Administrator obtains knowledge thereof or (ii) the date on which written notice
of such failure, requiring the same to be remedied, shall have been given to the
Administrator by the Trustee or to the Administrator and the Trustee by the
Administrative Agent or the Required Noteholders with respect to the Series
2010-1 Notes;

(q) the Administrator or ZVF fails to comply with any covenant contained in
Section 8.02 of the Series 2010-1 Note Purchase Agreement; or

(r) a Servicer Event of Default shall have occurred and be continuing for a
period of at least thirty (30) days without cure or waiver.

In the case of

(i) any event described in clauses (a) through (m) above, an Amortization Event
with respect to the Series 2010-1 Notes will immediately occur without any
notice or other action on the part of the Trustee or any Series 2010-1
Noteholder or

 

62



--------------------------------------------------------------------------------

(ii) any event described in clauses (n) through (r) above, either the Trustee
may, by written notice to ZVF, or the Required Noteholders, may by written
notice to ZVF and the Trustee, declare that an Amortization Event with respect
to the Series 2010-1 Notes has occurred as of the date of the notice.

An Amortization Event with respect to the Series 2010-1 Notes described in
clauses (a) through (k), (m), (n) (with respect to any agreement, covenant or
provision in the Series 2010-1 Notes, the Indenture, this Series Supplement or
any other Related Document the amendment or modification of which requires the
consent of Series 2010-1 Noteholders holding more than 50% of the Series 2010-1
Principal Amount or which otherwise prohibits ZVF from taking any action without
the consent of Series 2010-1 Noteholders holding more than 50% of the Series
2010-1 Principal Amount), (p) and (q) above may be waived solely with the
written consent of Series 2010-1 Noteholders holding 100% of the Series 2010-1
Principal Amount in accordance with Section 9.4 of the Base Indenture. An
Amortization Event with respect to the Series 2010-1 Notes described in clauses
(l), (n) (other than with respect to any agreement, covenant or provision in the
Series 2010-1 Notes, the Indenture, this Series Supplement or any other Related
Document the amendment or modification of which requires the consent of Series
2010-1 Noteholders holding more than 50% of the Series 2010-1 Principal Amount
or which otherwise prohibits ZVF from taking any action without the consent of
Series 2010-1 Noteholders holding more than 50% of the Series 2010-1 Principal
Amount), (o) and (r) may be waived by the Required Noteholders with respect to
the Series 2010-1 Notes in accordance with Section 9.4 of the Base Indenture.

Notwithstanding anything herein to the contrary, an Amortization Event with
respect to the Series 2010-1 Notes described in clause (m) above shall be
curable at any time.

ARTICLE V

FORM OF SERIES 2010-1 NOTES

Section 5.1. Issuance of Series 2010-1 Notes. The initial Series 2010-1 Notes
were, and any Additional Series 2010-1 Notes will be, issued in the form of
definitive notes in fully registered form without interest coupons,
substantially in the form set forth in Exhibit A hereto, and sold to the Series
2010-1 Noteholders pursuant to and in accordance with the Series 2010-1 Note
Purchase Agreement and duly executed by ZVF and authenticated by the Trustee in
the manner set forth in Section 2.4 of the Base Indenture. Other than in
accordance with this Series Supplement and the Series 2010-1 Note Purchase
Agreement, the Series 2010-1 Notes will not be permitted to be transferred,
assigned, exchanged or otherwise pledged or conveyed by the Series 2010-1
Noteholders. Additional Series 2010-1 Notes (“Additional Series 2010-1 Notes”)
may be issued subsequent to the Restatement Effective Date in accordance with
Section 2.1 hereof in connection with the addition of a Series 2010-1 Additional
Investor Group

 

63



--------------------------------------------------------------------------------

pursuant to Section 9.16 of the Series 2010-1 Note Purchase Agreement.
Additional Series 2010-1 Notes shall bear a face amount equal to up to the
Series 2010-1 Maximum Investor Group Principal Amount with respect to the
related Series 2010-1 Additional Investor Group and shall initially be issued in
a principal amount equal to the Series 2010-1 Additional Investor Group Initial
Principal Amount with respect to such Series 2010-1 Additional Investor Group.
Upon the issuance of any Additional Series 2010-1 Notes, the Series 2010-1
Maximum Principal Account shall be increased by an amount equal to the Series
2010-1 Maximum Investor Group Principal Amount with respect to the related
Series 2010-1 Additional Investor Group. The Trustee shall, or shall cause the
Registrar, to record any Increases, Decreases or additional issuances with
respect to the Series 2010-1 Principal Amount such that the principal amount of
the Series 2010-1 Notes that are outstanding accurately reflects all such
Increases, Decreases and additional issuances.

The Series 2010-1 Notes may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such Series
2010-1 Notes, as evidenced by their execution of the Series 2010-1 Notes. The
Series 2010-1 Notes may be produced in any manner, all as determined by the
officers executing such Series 2010-1 Notes, as evidenced by their execution of
such Series 2010-1 Notes. The initial sale of the Series 2010-1 Notes is limited
to Persons who have executed the Series 2010-1 Note Purchase Agreement. The sale
of Additional Series 2010-1 Notes shall be limited to Persons who become a party
to the Series 2010-1 Note Purchase Agreement in accordance with Section 9.16
thereof.

Section 5.2. Transfer of Series 2010-1 Notes.

(a) Subject to the terms of the Indenture and the Series 2010-1 Note Purchase
Agreements, the holder of any Series 2010-1 Note may transfer the same in whole
or in part, in an amount equivalent to an authorized denomination, by
surrendering such Series 2010-1 Note at the office maintained by the Registrar
for such purpose pursuant to Section 2.5(a) of the Base Indenture, with the form
of transfer endorsed on it duly completed and executed by, or accompanied by a
written instrument of transfer in form satisfactory to ZVF and the Registrar by,
the holder thereof and accompanied by a certificate substantially in the form of
Exhibit E hereto and a certificate substantially in the form of Exhibit I;
provided, that if the holder of any Series 2010-1 Note transfers, in whole or in
part, its interest in any Series 2010-1 Note pursuant to (i) an Assignment and
Assumption Agreement substantially in the form of Exhibit B to the Series 2010-1
Note Purchase Agreement, or (ii) an Investor Group Supplement substantially in
the form of Exhibit C to the Series 2010-1 Note Purchase Agreement, then in each
case such Series 2010-1 Noteholder will not be required to submit a certificate
substantially in the form of Exhibit E hereto upon transfer of its interest in
such Series 2010-1 Note. In exchange for any Series 2010-1 Note properly
presented for transfer, ZVF shall execute and the Trustee shall promptly
authenticate and deliver or cause to be authenticated and delivered in
compliance with applicable law, to the transferee at such office, or send by
mail (at the risk of the transferee) to such address as the transferee may
request, Series 2010-1 Notes

 

64



--------------------------------------------------------------------------------

for the same aggregate principal amount as was transferred. In the case of the
transfer of any Series 2010-1 Note in part, ZVF shall execute and the Trustee
shall promptly authenticate and deliver or cause to be authenticated and
delivered to the transferor at such office, or send by mail (at the risk of the
transferor) to such address as the transferor may request, Series 2010-1 Notes
for the aggregate principal amount that was not transferred. No transfer of any
Series 2010-1 Note shall be made unless the request for such transfer is made by
the Series 2010-1 Noteholder at such office. Neither ZVF nor the Trustee shall
be liable for any delay in delivery of transfer instructions and each may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of transferred Series 2010-1 Notes, the Trustee shall
recognize the Holders of such Series 2010-1 Note as Series 2010-1 Noteholders.

(b) Each Series 2010-1 Note shall bear the following legend:

THIS SERIES 2010-1 NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES OR “BLUE
SKY” LAWS. THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT
OF ZIPCAR VEHICLE FINANCING LLC, A SPECIAL PURPOSE LIMITED LIABILITY COMPANY
ESTABLISHED UNDER THE LAWS OF DELAWARE (THE “COMPANY”), THAT SUCH SERIES 2010-1
NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION
AND TO OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO THE COMPANY,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) TO AN INSTITUTIONAL ACCREDITED INVESTOR WITHIN THE
MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT OR
(D) PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND, IN EACH SUCH CASE, IN COMPLIANCE WITH THE INDENTURE AND
ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION, SUBJECT TO THE RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER
PURSUANT TO CLAUSE (C), TO REQUIRE THE DELIVERY TO IT OF A PURCHASER’S LETTER IN
THE FORM OF EXHIBIT E TO THE SERIES 2010-1 SUPPLEMENT CERTIFYING, AMONG OTHER
THINGS, THAT SUCH PURCHASER IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT AND SUBJECT
TO THE RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE (D), TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO IT.

ARTICLE VI

GENERAL

Section 6.1. Optional Redemption of the Series 2010-1 Notes. The Series 2010-1
Notes shall be subject to repurchase (in whole) by ZVF at its option, upon

 

65



--------------------------------------------------------------------------------

five (5) Business Days’ prior written notice to the Trustee (for forwarding
promptly to the Series 2010-1 Noteholders), in accordance with Section 6.1 of
the Base Indenture at any time. The repurchase price for any Series 2010-1 Note
(in each case, the “Series 2010-1 Repurchase Amount”) shall equal the sum of
(a) the aggregate outstanding principal balance of such Series 2010-1 Notes
(determined after giving effect to any payments of principal and interest on the
Payment Date immediately preceding the date of purchase pursuant to this
Section 6.1), plus (b) (i) with respect to the portion of such principal balance
which was funded with Commercial Paper issued at a discount, all accrued and
unpaid discount on such Commercial Paper from the issuance date(s) thereof to
the date of purchase under this Section 6.1 and the aggregate discount to accrue
on such Commercial Paper from the date of purchase under this Section 6.1 to the
maturity date of such Commercial Paper, or (ii) with respect to the portion of
such principal balance which was funded with Commercial Paper that was not
issued at a discount, all accrued and unpaid interest on such Commercial Paper
from the issuance date(s) thereof to the date of purchase under this Section 6.1
(and any breakage costs associated with the prepayment of such interest-bearing
Commercial Paper), or (iii) with respect to the portion of such principal
balance which was funded other than with Commercial Paper, all accrued and
unpaid interest on such principal balance through the date of purchase under
this Section 6.1, plus (c) any other amounts then due and payable to the holders
of such Series 2010-1 Notes pursuant hereto and pursuant to the Series 2010-1
Note Purchase Agreement.

Section 6.2. Information. (a) On or before the fourth Business Day prior to each
Payment Date (unless otherwise agreed to by the Trustee), ZVF shall cause the
Administrator to furnish to the Trustee a Monthly Noteholders’ Statement with
respect to the Series 2010-1 Notes, in a Microsoft Excel electronic file (or
similar electronic file) substantially in the form of Exhibit F hereto setting
forth, inter alia, the following information:

(i) the total amount available to be distributed to Series 2010-1 Noteholders on
such Payment Date;

(ii) the amount of such distribution allocable to the payment of principal of
the Series 2010-1 Notes;

(iii) the amount of such distribution allocable to the payment of interest on
the Series 2010-1 Notes;

(iv) the Series 2010-1 Invested Percentage with respect to Interest Collections
and with respect to Principal Collections for the period from and including the
second Determination Date preceding such Payment Date to but excluding the
Determination Date immediately preceding such Payment Date;

(v) the Series 2010-1 Enhancement Amount, the Series 2010-1 Adjusted Enhancement
Amount, the Series 2010-1 Liquidity Amount, the Series 2010-1 Adjusted Liquidity
Amount, in each case, as of the close of business on the last day of the Related
Month;

 

66



--------------------------------------------------------------------------------

(vi) whether, to the knowledge of the Administrator, any Lien exists on any of
the Collateral (other than Permitted Liens);

(vii) whether, to the knowledge of the Administrator, any Operating Lease Event
of Default has occurred;

(viii) whether, to the knowledge of the Administrator, any Amortization Event or
Potential Amortization Event with respect to the Series 2010-1 Notes has
occurred;

(ix) the Aggregate Asset Amount and the amount of the Aggregate Asset Amount
Deficiency, if any, as of the close of business on the last day of the Related
Month;

(x) the Non-Eligible Manufacturer Amount as of the close of business on the last
day of the Related Month;

(xi) the Capped Category 2 Manufacturer Eligible Program Vehicle Percentage, the
Category 1 Manufacturer Eligible Program Vehicle Amount, the Category 1 Eligible
Manufacturer Eligible Program Vehicle Percentage, the Category 2 Manufacturer
Eligible Program Vehicle Amount, the Category 2 Manufacturer Eligible Program
Vehicle Percentage, the Series 2010-1 New ZVF Vehicle Market Value Adjustment
Amount, the Series 2010-1 Highest Enhancement Percentage, the Series 2010-1
Highest Enhancement Vehicle Percentage, the Series 2010-1 Intermediate
Enhancement Percentage, the Series 2010-1 Intermediate Enhancement Vehicle
Percentage, the Series 2010-1 Lowest Enhancement Percentage, the Series 2010-1
Lowest Enhancement Vehicle Percentage, the Series 2010-1 Program Vehicle
Depreciation Enhancement Amount, the Series 2010-1 Required Enhancement Amount,
as of the close of business on the last day of the Related Month and the
Standard ZVF Vehicle Market Value Average, Measurement Month Average and all
calculations related thereto;

(xii) the Audi Amount, the BMW/Mini Amount, the Daimler/Smart Amount, the
Fiat/Alfa Romeo Amount, the Ford Amount, the GM Amount, the Honda/Acura Amount,
the Hyundai/Kia Amount, the Mazda Amount, the Nissan/Infiniti Amount, the Subaru
Amount, the Toyota/Scion/Lexus Amount, the Volkswagen/Audi Amount and the Volvo
Amount as of the close of business on the last day of the Related Month;

(xiii) the Series 2010-1 Required Incremental Enhancement Amount, if any, as of
the close of business on the last day of the Related Month;

(xiv) the Series 2010-1 Required Liquidity Amount, if any, as of the close of
business on the last day of the Related Month, and whether a Series 2010-1
Liquidity Deficiency with respect to the Series 2010-1 Notes existed and the
amount thereof, in each case, as of the close of business on the last day of the
Related Month;

 

67



--------------------------------------------------------------------------------

(xv) the Series 2010-1 Required Enhancement Amount, the Series 2010-1 Required
Enhancement Percentage, the Series 2010-1 Required Enhancement Amount as of the
close of business on the last day of the Related Month, and whether a Series
2010-1 Enhancement Deficiency existed and the amount thereof, in each case, as
of the close of business on the last day of the Related Month;

(xvi) the Series 2010-1 Required Asset Amount, the Series 2010-1 Required Asset
Amount Percentage, the Series 2010-1 Required Overcollateralization Amount, the
Series 2010-1 Overcollateralization Amount and the Series 2010-1 Required Asset
Amount, in each case, as of the close of business on the last day of the Related
Month;

(xvii) the Series 2010-1 Required Reserve Account Amount and the Series 2010-1
Available Reserve Account Amount, in each case, as of the close of business on
the last day of the Related Month;

(xviii) the Manufacturer Vehicle Amount of each Manufacturer not listed in
clause (xii) above and the rating of each Manufacturer of ZVF Vehicles, with
respect to each Manufacturer, as of the close of business on the last day of the
Related Month;

(xix) the Series 2010-1 Letter of Credit Liquidity Amount, the Series 2010-1
Demand Note Payment Amount and the Series 2010-1 Letter of Credit Amount, in
each case, as of the close of business on the last day of the Related Month; and

(xx) the Series 2010-1 Principal Amount, the Series 2010-1 Adjusted Principal
Amount and the Series 2010-1 Outstanding Principal Amount, in each case, as of
such Payment Date.

The Trustee shall provide to the Series 2010-1 Noteholders, or their designated
agent, and each Interest Rate Cap Provider copies of each Monthly Noteholders’
Statement, which may be transmitted by electronic mail at the option of the
Trustee.

Section 6.3. Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.

 

Exhibit A:    Series 2010-1 Variable Funding Car Sharing Asset Backed Notes
Exhibit B:    Form of Series 2010-1 Letter of Credit Exhibit C:    Form of Lease
Payment Deficit Notice Exhibit D:    Form of Series 2010-1 Letter of Credit
Reduction Notice Exhibit E:    Form of Purchaser’s Letter Exhibit F:    Form of
Monthly Noteholders’ Statement Exhibit G-1:    Form of Demand Notice
Exhibit G-2:    Form of Series 2010-1 Demand Note Exhibit H:    Form of
Estimated Interest Adjustment Notice Exhibit I:    Form of Transferee
Certificate for Transfers of Series 2010-1 Notes

 

68



--------------------------------------------------------------------------------

Section 6.4. Ratification of Base Indenture. As supplemented by this Series
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Series Supplement shall be read,
taken, and construed as one and the same instrument.

Section 6.5. Third Party Beneficiary. The Administrative Agent is an express
third party beneficiary of (i) the Base Indenture and (ii) this Series
Supplement.

Section 6.6. Counterparts. This Series Supplement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

Section 6.7. Governing Law. This Series Supplement and all matters arising out
of or relating thereto in any way whatsoever (whether in contract, tort or
otherwise) shall be construed in accordance with the law of the State of New
York, and the obligations, rights and remedies of the parties hereto shall be
determined in accordance with such law.

Section 6.8. Amendments. This Series Supplement may be modified or amended from
time to time in accordance with the terms of the Base Indenture, provided that
if, pursuant to the terms of the Base Indenture or this Series Supplement, the
consent of the Required Noteholders is required for an amendment or modification
of this Series Supplement, such requirement shall be satisfied if such amendment
or modification is consented to by the Required Noteholders with respect to the
Series 2010-1 Notes; provided, further, that, any amendment or other
modification to this Series Supplement or any of the Related Documents that
would extend the due date for, or reduce the amount of, any scheduled repayment
or prepayment of principal of or interest on the Series 2010-1 Notes (or reduce
the principal amount of or rate of interest on the Series 2010-1 Notes), alter
any provisions (including any relevant definitions) relating to the pro rata
treatment of payments to the Series 2010-1 Noteholders, the Conduit Investors
and the Committed Note Purchasers, amend or modify this Section 6.8 or otherwise
amend or modify any provision relating to the amendment or modification of this
Series Supplement, or, pursuant to the Related Documents, would require the
consent of 100% of the Series 2010-1 Noteholders or each Series 2010-1
Noteholder affected by such amendment or modification, shall require the prior
written consent of each Conduit Investor and each Committed Note Purchaser or
each Conduit Investor and each Committed Note Purchaser affected thereby, as
applicable.

Section 6.9. Covenant Regarding Affiliate Issuers. ZVF shall not issue or sell
Notes of any Series of Notes to an Affiliate Issuer unless, in connection with
such issuance or sale, such Affiliate Issuer has assigned all voting, consent
and control rights associated with such Notes to Persons that are not Affiliates
of ZVF.

 

69



--------------------------------------------------------------------------------

Section 6.10. Annual Security Interest Opinions. On or before June 30 of each
calendar year, commencing with June 30, 2011, ZVF shall furnish to the Trustee
an Opinion of Counsel either stating that, in the opinion of such counsel, such
action has been taken with respect to the recording, filing, re-recording and
refiling of this Series Supplement and any other requisite documents and with
respect to the execution and filing of any financing statements and continuation
statements as are necessary to maintain the perfection of the lien and security
interest created by this Series Supplement in the Series 2010-1 Collateral and
reciting the details of such action or stating that in the opinion of such
counsel no such action is necessary to maintain the perfection of such lien and
security interest. Such Opinion of Counsel shall also describe the recording,
filing, re-recording and refiling of this Series Supplement and any other
requisite documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the perfection of the lien and security interest of this Series
Supplement in the Series 2010-1 Collateral until June 30 in the following
calendar year.

Section 6.11. Termination of Series Supplement. This Series Supplement shall
cease to be of further effect when (i) all Outstanding Series 2010-1 Notes
theretofore authenticated and issued have been delivered (other than destroyed,
lost, or stolen Series 2010-1 Notes which have been replaced or paid) to the
Trustee for cancellation, (ii) ZVF has paid all sums payable hereunder and
(iii) the Series 2010-1 Demand Note Payment Amount is equal to zero or the
Series 2010-1 Letter of Credit Liquidity Amount is equal to zero.

Section 6.12. Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, so long as this Series Supplement shall be in
effect in accordance with Section 6.12 of this Series Supplement, no discharge
of the Indenture pursuant to Section 11.1(b) of the Base Indenture shall be
effective as to the Series 2010-1 Notes without the consent of the Required
Noteholders with respect to the Series 2010-1 Notes.

Section 6.13. Replacement Notes. Notwithstanding anything in the Base Indenture
to the contrary, in the case of any destroyed, lost or stolen Series 2010-1
Note, if an indemnity required pursuant to Section 2.10 of the Base Indenture is
made by a financial institution which has both (i) a long-term unsecured debt
rating of at least “Baa3” from Moody’s and (ii) a long-term unsecured debt
rating of at least “BBB-” from Standard & Poor’s, the Trustee hereby agrees that
a written indemnity from such financial institution shall be sufficient for
purposes of satisfying clause (ii) of the first sentence of Section 2.10(a) of
the Base Indenture.

Section 6.14. Patriot Act. The parties hereto acknowledge that in accordance
with Section 326 of the USA Patriot Act Deutsche Bank Trust Company Americas,
like all financial institutions and in order to help fight the funding of
terrorism and money laundering, are required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account. The parties to this Series Supplement agree
that they will provide Deutsche Bank Trust Company Americas with such
information as it may request in order for Deutsche Bank Trust Company Americas
to satisfy the requirements of the USA Patriot Act.

 

70



--------------------------------------------------------------------------------

Section 6.15. Trustee Protections. In acting under and by virtue of this Series
Supplement, the Trustee shall have all of the rights, protections and immunities
granted to it under the Base Indenture.

Section 6.16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ZVF and the Trustee have caused this Series Supplement to be
duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

 

ZIPCAR VEHICLE FINANCING LLC By:  

/s/ Edward G. Goldfinger

  Name: Edward G. Goldfinger   Title: Treasurer DEUTSCHE BANK TRUST COMPANY
AMERICAS,    as Trustee, By:  

/s/ Irene Siegel

  Name: Irene Siegel   Title: Vice President By:  

/s/ Maria Inoa

  Name: Maria Inoa   Title: Associate

 

72